Exhibit 10.1

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

 

BETWEEN

 

 

 

MVP GROUP INTERNATIONAL, INC.

 

 

 

AND

 

 

 

CANDLE CORPORATION OF AMERICA

 

 

 

dated as of

 

 

 

April 27, 2007

 

 

 

 



 

 

 

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

 

1

 

 

 

 

 

SECTION 2.

 

BASIC TRANSACTION

 

8

 

 

 

 

 

 

(A)

Purchase and Sale of Assets

 

8

 

(B)

Assumption of Liabilities

 

8

 

(C)

Purchase Price

 

8

 

(D)

The Closing

 

8

 

(E)

Deliveries at the Closing

 

9

 

(F)

Purchase Price Allocation

 

9

 

(G)

Net Asset Value Adjustment

 

9

 

 

 

 

 

SECTION 3.

 

SELLER’S REPRESENTATIONS AND WARRANTIES

 

11

 

 

 

 

 

 

(A)

Organization of Seller

 

12

 

(B)

Authorization of Transaction

 

12

 

(C)

Non-contravention

 

12

 

(D)

Brokers’ Fees

 

12

 

(E)

Title to Assets

 

12

 

(F)

Selected Financial Data

 

13

 

(G)

[RESERVED]

 

14

 

(H)

Leased Real Property

 

14

 

(I)

Acquired Intellectual Property

 

15

 

(J)

Acquired Tangible Assets

 

17

 

(K)

Acquired Inventory

 

17

 

(L)

Acquired Contracts

 

17

 

(M)

Acquired Receivables

 

17

 

(N)

Environmental, Health, and Safety Matters

 

18

 

(O)

Legal Compliance

 

19

 

(P)

Tax Matters

 

19

 

(Q)

Litigation

 

19

 

(R)

Product Warranty; Product Liability

 

19

 

(S)

Solvency

 

20

 

(T)

Employees

 

20

 

(U)

Accounts Payable

 

20

 

(V)

Acquired Assets

 

20

 

 

 

 

 

SECTION 4.

 

BUYER’S REPRESENTATIONS AND WARRANTIES

 

20

 

 

 

 

 

 

(A)

Organization of Buyer

 

20

 

(B)

Ownership of Buyer

 

20

 

(C)

Authorization of Transaction

 

20

 

(D)

Non-contravention

 

21

 

(E)

Brokers’ Fees

 

21

 

i


--------------------------------------------------------------------------------


 

SECTION 5.

 

[RESERVED]

 

21

 

 

 

 

 

SECTION 6.

 

POST-CLOSING COVENANTS

 

21

 

 

 

 

 

 

(A)

General

 

21

 

(B)

Transition

 

22

 

(C)

Non-Competition

 

22

 

(D)

Preservation of Records

 

24

 

(E)

Release of Guaranty

 

24

 

(F)

Wal-Mart Relationship

 

24

 

(G)

Employee Matters

 

25

 

 

 

 

 

SECTION 7.

 

CONDITIONS TO OBLIGATION TO CLOSE

 

25

 

 

 

 

 

 

(A)

Conditions to Buyer’s Obligation

 

25

 

(B)

Conditions to Seller’s Obligation

 

26

 

 

 

 

 

SECTION 8.

 

REMEDIES FOR BREACHES OF THIS AGREEMENT

 

27

 

 

 

 

 

 

(A)

Survival of Representations and Warranties

 

28

 

(B)

Indemnification Provisions for Buyer’s Benefit

 

28

 

(C)

Indemnification Provisions for Seller’s Benefit

 

28

 

(D)

Limitations

 

29

 

(E)

Matters Involving Third Parties

 

29

 

(F)

Determination of Adverse Consequences

 

29

 

(G)

Exclusive Remedy

 

30

 

(H)

Blyth Guaranty

 

30

 

 

 

 

 

SECTION 9.

 

[RESERVED]

 

30

 

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

 

30

 

 

 

 

 

 

(A)

Press Releases and Public Announcements

 

30

 

(B)

No Third-Party Beneficiaries

 

31

 

(C)

Entire Agreement

 

31

 

(D)

Succession and Assignment

 

31

 

(E)

Payments to Buyer

 

31

 

(F)

Counterparts

 

31

 

(G)

Headings

 

32

 

(H)

Notices

 

32

 

(I)

Governing Law

 

33

 

(J)

Amendments and Waivers

 

33

 

(K)

Severability

 

33

 

(L)

Expenses

 

33

 

(M)

Construction

 

33

 

(N)

Incorporation of Exhibits and Schedules

 

33

 

(O)

Confidentiality Agreement

 

33

 

ii


--------------------------------------------------------------------------------


Schedules and Exhibits

Schedules

 

 

 

 

 

 

 

 

 

Schedule 1A

 

—

 

Acquired Contracts

Schedule 1B

 

—

 

Acquired Intellectual Property

Schedule 2

 

—

 

Assumed Purchase Orders

Schedule 3

 

—

 

Excluded Assets

Schedule 4

 

—

 

Purchase Price Allocation

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

 

 

Exhibit A

 

—

 

Forms of Assignments

Exhibit B

 

—

 

Form of Assumption

Exhibit C

 

—

 

Selected Financial Data

Exhibit D

 

—

 

Transition Services Agreement

Exhibit E

 

—

 

Form of Opinion of Seller’s Counsel

Exhibit F

 

—

 

Forms of Opinions of Buyer’s Counsel

Exhibit G

 

—

 

Form of Overstock Inventory Agreement

Exhibit H

 

—

 

Form of Patent License Agreement

Exhibit I

 

—

 

Form of Trademark License Agreement

Disclosure Schedule

 

—

 

Exceptions to Representations and Warranties

 

iii


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of April 27,
2007, by and between MVP GROUP INTERNATIONAL, INC., a Kentucky corporation
(“Buyer”), CANDLE CORPORATION OF AMERICA, a New York corporation (“Seller”),
and, solely for purposes of Section 8(h), Blyth, Inc., a Delaware corporation
(“Blyth”).  Buyer and Seller are referred to collectively herein as the
“Parties.”

WHEREAS, Buyer desires to purchase from Seller certain assets used in (and
assume certain of the liabilities of Seller related to) the Blyth Homescents
International mass merchandiser candle and pot pourri business conducted under
the trademarks “Carolina”, “Kate’s Original Recipe” and “Florasense” (the
“Business”); and

WHEREAS, Seller desires to sell to Buyer such assets and assign to Buyer such
liabilities.

Now, therefore, in consideration of the foregoing premises and the mutual
promises herein made and the representations, warranties and covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows.


SECTION 1.               DEFINITIONS.

“Acquired Assets” means all of Seller’s right, title, and interest in and to the
following, and only the following, specified assets:

(a)           the Leased Real Property;

(b)           the Acquired Bentonville Assets;

(c)           the Acquired Memphis Assets;

(d)           the Assumed Purchase Orders;

(e)           the Acquired Receivables;

(f)            the Acquired Contracts;

(g)           the Acquired Intellectual Property;

(h)           the Acquired Inventory; and

(i)            the Acquired Rights.

provided, however, that the term “Acquired Assets” shall not include any of the
Excluded Assets.

“Acquired Bentonville Assets” means all of the tangible assets of Seller that
are used to operate the Bentonville Facility.


--------------------------------------------------------------------------------


“Acquired Contracts” means the agreements, contracts, leases, subleases and
other similar arrangements (in each case, whether written or oral), and rights
thereunder listed on Schedule 1A.

“Acquired Intellectual Property” means (i) the Intellectual Property listed on
Schedule 1B, provided, that, to the extent that Seller uses any unregistered
trademarks or fragrance names in connection with the Business that are not
listed on Schedule 1B, such unregistered trademarks or fragrance names shall be
Acquired Intellectual Property unless expressly excluded on Schedule 3 (Excluded
Assets) and (ii) the copyright or other proprietary right embodied in any
original works of authorship either created by Seller or for which Seller has
obtained the intellectual property rights and which are transferred into Buyer’s
physical possession pursuant hereto.

“Acquired Inventory” means the finished goods inventory of the Business listed
on Exhibits INV 2.0 and 3.0 to the Closing Date Net Asset Value Statement, which
includes current and active inventory and inventories related to the Assumed
Purchase Orders, but excludes excess and obsolete inventory and raw material
inventory.

“Acquired Memphis Assets” means the tangible assets listed on Exhibits PPE and
CIP to the Closing Date Net Asset Value Statement.

“Acquired Receivables” means the accounts, notes, and other receivables listed
on Exhibits AR 1.0 and AR 1.1 to the Closing Date Net Asset Value Statement
after deduction of the Sterno-related accounts, notes and other receivables
listed in Exhibits AR 2.0 and AR 2.1 to the Closing Date Net Asset Value
Statement (without duplication).

“Acquired Rights” means all rights of Seller arising on or after the Closing
Date associated with the Acquired Contracts and all rights of Seller associated
with the Acquired Receivables.

“Additional Assurances” has the meaning set forth in Section 10(o) below.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts paid in settlement, liabilities, obligations, taxes, liens, losses,
expenses, and fees, including court costs and reasonable attorneys’ fees and
expenses.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

“Agent” has the meaning set forth in Section 10(d) below.

“Assumed Accounts Payable” means the accounts payable listed on Exhibits AP 1.0,
AP 2.0, AP 3.0 and AP 4.0 to the Closing Date Net Asset Value Statement.

“Assumed Accrued Expenses” means the accrued expenses listed on Exhibits AE, AE
1.0 and AE 2.0 to the Closing Date Net Asset Value Statement.

2


--------------------------------------------------------------------------------


“Assumed Liabilities” means the following, and only the following, liabilities
of the Seller:

(a)                                  the Assumed Accounts Payable;

(b)                                 the Assumed Purchase Orders;

(c)                                  the Assumed Accrued Expenses;

(d)                                 all obligations of Seller under the Acquired
Contracts arising or accruing on or after the Closing Date;

(e)                                  all obligations of Seller under the Leases
arising or accruing on or after the Closing Date;

(f)                                    all obligations arising out of Buyer’s
operation of the Bentonville Facility on or after the Closing Date; and

(g)                                 all obligations arising out of Buyer’s
operation of the Memphis Facility on or after the Closing Date;

provided, however, that the term “Assumed Liabilities” shall not include any of
the Excluded Liabilities.

“Assumed Purchase Orders” means the open inventory purchase orders related to
the Business as of 11:59 p.m., New York City time on the Closing Date to be
listed on the updated Schedule 2 to be delivered pursuant to Section 2(g)(i),
below.

“Bentonville Facility” means the office facility of Seller located at 210 North
Walton Blvd, Suite 21/22, Bentonville, Arkansas.

“Blocked Account” has the meaning set forth in Section 10(e) below.

“Business” has the meaning set forth in the preface above.

“Buyer” has the meaning set forth in the preface above.

“Buyer Closing Date Net Asset Value Statement” has the meaning set forth in
Section 2(g) below.

“Cash” means cash and cash equivalents (including marketable securities and
short-term investments).

“CERCLA” has the meaning set forth in Section 3(n) below.

“Closing” has the meaning set forth in Section 2(d) below.

“Closing Date” has the meaning set forth in Section 2(d) below.

3


--------------------------------------------------------------------------------


“Closing Date Net Asset Value” means the Net Asset Value, as of 11:59 p.m., New
York City time, on the Closing Date.

“Closing Date Net Asset Value Statement” has the meaning set forth in Section
2(g) below; provided, however, that pending delivery of the Closing Date Net
Asset Value Statement as provided in such Section 2(g), the term Closing Date
Net Asset Value Statement shall mean Exhibit C attached hereto, except that, to
the extent that any of the assets and liabilities shown on such Exhibit C have
changed between the Financial Statement Date and the Closing Date, such Exhibit
C shall be deemed to be adjusted to reflect such changes in the assets and
liabilities shown thereon during the period from the Financial Statement Date to
and including the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means that certain Confidentiality Agreement dated
July 11, 2006 by and between the Buyer and Blyth.

“Confidential Information” has the meaning ascribed to such term in the
Confidentiality Agreement.

“Disclosure Schedule” has the meaning set forth in Section 3 below.

“Environmental, Health, and Safety Requirements” means all federal, state,
local, and foreign statutes, regulations, ordinances, and similar provisions
having the force or effect of law, all judicial and administrative orders and
determinations, and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control, or cleanup of any
hazardous materials, substances, or wastes, chemical substances or mixtures,
pesticides, pollutants, contaminants, toxic chemicals, petroleum products or
byproducts, asbestos, polychlorinated biphenyls, noise, or radiation.

“Excluded Assets” means (i) the Excluded Inventory and (ii) the assets of the
Seller that are listed on Schedule 3.

“Excluded Inventory” means the raw material inventory of the Business listed on
Exhibit INV 1.0 to the Closing Date Net Asset Value Statement.

“Excluded Liabilities” means any liability or obligation of Seller other than
those set forth in the definition of “Assumed Liabilities”, including: (a) any
liability arising out of or relating to the operation of the Business by Seller
or Seller’s leasing, ownership or operating of real property (other than any
such operation or leasing for or on behalf of Buyer pursuant to the Transition
Services Agreement), including any liability relating to products manufactured
or distributed by or for the Seller; (b) any liability under any Acquired
Contract that arises out of or relates to any breach of such Acquired Contract
that occurred prior to the Closing Date; (c) any liability of Seller or any of
Seller’s Affiliates for Taxes, including any liability of Seller or any of
Seller’s Affiliates for Taxes as a result of Seller’s operation of the Business
or Taxes payable by Seller or any of Seller’s Affiliates that will arise as a
result of the sale of the Assets pursuant to

4


--------------------------------------------------------------------------------


this Agreement; (d) any liability of Seller or any of Seller’s Affiliates that
is not an Assumed Accrued Expense and that relates to payroll, vacation, sick
leave, workers’ compensation, unemployment benefits, pension benefits, health
care plans or benefits or other employee plans or benefits of any kind for
Seller’s employees or former employees or both, in every case arising out of and
relating to Seller’s employment of such employees or former employees and
including any liability of Seller under any employment, severance, retention or
termination agreement with any employee of Seller or any of Seller’s Affiliates;
(e) any liability of Seller under this Agreement or other document executed in
connection with the transactions contemplated hereby; and (f) any liability of
Seller based upon Seller’s acts or omissions occurring after the Closing.

“Final Closing Date Net Asset Value” has the meaning set forth in Section 2(g)
below.

“Financial Statement Date” means March 24, 2007.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Guaranty” has the meaning set forth in Section 6(e) below.

“Improvements” has the meaning set forth in Section 3(h) below.

“Indemnified Party” has the meaning set forth in Section 8(d) below.

“Indemnifying Party” has the meaning set forth in Section 8(d) below.

“Intellectual Property” means: (a) inventions (whether patentable or
unpatentable and whether or not reduced to practice), improvements thereto, and
patents, patent applications, and patent disclosures, together with reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) trademarks, service marks, trade dress, logos, slogans, trade
names, Internet domain names and telephone numbers, together with translations,
adaptations, derivations, and combinations thereof and including goodwill
associated therewith, and applications, registrations, and renewals in
connection therewith, (c) websites, graphics, designs, labels, packaging and
other copyrightable works, copyrights, and applications, registrations, and
renewals in connection therewith, (d) product specifications, formulations,
trade secrets and confidential business information (including ideas, research
and development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (e) computer software (including source code,
executable code, data, databases, and related documentation), (f) advertising
and promotional materials, (g) other proprietary rights, and (h) copies and
tangible embodiments thereof (in whatever form or medium).

“Key Customers” means the Persons identified as customers in the Sales Figures.

“Knowledge” means actual knowledge of Charles Leichtweis, Steven Kosmalski, or
Robert B. Goergen, Jr. after reasonable investigation.

“Lease Consent” has the meaning set forth in Section 7(a) below.

5


--------------------------------------------------------------------------------


“Leased Real Property” means the real property leased by Seller and located at
210 North Walton Blvd, Suite 21/22, Bentonville, Arkansas and 6100 Holmes Road,
Memphis, Tennessee.

“Leases” means the lease agreements or other contracts, including all
amendments, extensions, renewals, guaranties, and other agreements with respect
thereto, pursuant to which Seller holds any interest in any Leased Real
Property.

“Lenders” has the meaning set forth in Section 10(d) below.

“Lien” means any mortgage, pledge, lien, right of way, easement, encroachment,
encumbrance, charge, claim or other security interest or restriction on use
other than (a) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings and as to
which appropriate reserves have been established and (b) purchase money liens
and liens securing rental payments under capital lease arrangements.

“Material Adverse Effect” means any effect that would be materially adverse to
the ability of any Party to consummate timely the transactions contemplated
hereby in accordance with the terms set forth herein.

“Memphis Facility” means Seller’s distribution center located at 6100 Holmes
Road, Memphis, Tennessee.

“Net Asset Value” means the difference between (a) the sum of the values of the
Acquired Inventory, the Acquired Receivables, and the Acquired Memphis Assets
less (b) the amount of the Assumed Accounts Payable and the Assumed Accrued
Expenses, in each case determined in accordance with the Seller’s Past Practice.

“Net Asset Value Adjustment” means the adjustment to the Purchase Price provided
for in Section 2(g).

“New Employees” has the meaning set forth in Section 3(t) below.

“Ordinary Course of Business” means the ordinary course of the Seller’s business
as presently conducted it being understood and agreed that the Seller and
certain of its Affiliates are currently undertaking a restructuring of the North
American wholesale mass home fragrance business conducted by Seller and such
Affiliates (including the Business) with the effect, among other things, of
reducing the size and scope of such business, and reducing the aggregate income
of such business, and that all action(s) taken in connection with such
restructuring are, and for purposes of this Agreement shall be deemed to be, in
the ordinary course of the Seller’s Business.

“Overstock Inventory Agreement” means the agreement to be entered into on the
date hereof by and between Buyer and Seller regarding the transfer to Buyer by
Seller of certain overstock inventory of Seller related to the Business, the
sale of such overstock inventory by Buyer and the division of revenues from such
sales, substantially in the form of Exhibit G hereto.

“Party” has the meaning set forth in the preface above.

6


--------------------------------------------------------------------------------


“Patent License Agreement” means the Patent License Agreement to be entered into
by and between Buyer and Seller, substantially in the form of Exhibit H hereto.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency, or political subdivision thereof).

“Projections” has the meaning set forth in Section 3(f) below.

“Purchase Price” has the meaning set forth in Section 2(c) below.

“Real Property Laws” has the meaning set forth in Section 3(h) below.

“Release of Guaranty” has the meaning set forth in Section 6(e) below.

“Restricted Business” means selling Restricted Products in the Restricted
Territories.

“Restricted Customers” means Albertson’s, Big Lots, Boscovs, Dollar General,
Family Dollar, Fred Meyer, HEB, Kohls, Kroger, Longs, Michaels Stores, Publix,
Rite Aid, Ross, Stein Mart, TJX Corp., Value City Dept., and Wal-Mart.

“Restricted Products” means candles, private label liquid or dry pot pourri and
private label incense.

“Restricted Territories” has the meaning set forth in Section 6(c) below.

“Sales Figures” has the meaning set forth in Section 3(f) below.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Selected Financial Data” has the meaning set forth in Section 3(f) below.

“Seller’s Past Practice” means the practices and procedures (including, with
respect to assumptions and estimates and methods of valuation of inventory) used
by Seller in the Ordinary Course of Business in valuing assets and liabilities
of the Seller for purposes of preparing financial statements of the Seller in
accordance with GAAP, which practices and procedures have been disclosed to
Buyer insofar as they relate to the valuation of the assets and liabilities of
the Seller that are included in the Net Asset Value.

“Seller” has the meaning set forth in the preface above.

“Tax” or “Taxes” means any federal, state, local, or foreign taxes, charges,
fees, imposts or other assessments, including those related to income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any

7


--------------------------------------------------------------------------------


kind whatsoever, whether computed on a separate or consolidated, unitary or
combined basis or in any other manner, including any interest, penalty, or
addition thereto, whether disputed or not.

“Tax Benefit” has the meaning set forth in Section 8(e) below.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Third-Party Claim” has the meaning set forth in Section 8(d) below.

“Trademark License Agreement” means the Trademark License Agreement to be
entered into by and between Buyer and Seller, substantially in the form of
Exhibit I hereto.

“Transaction Documents” has the meaning set forth in Section 3(b) below.

“Transition Services Agreement” means the Transition Services Agreement to be
entered into by and between Buyer and Seller, substantially in the form of
Exhibit D hereto.


SECTION 2.               BASIC TRANSACTION.


(A)           PURCHASE AND SALE OF ASSETS.  ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BUYER AGREES TO PURCHASE FROM SELLER, AND SELLER
AGREES TO SELL, TRANSFER, CONVEY, AND DELIVER TO BUYER, ALL OF THE ACQUIRED
ASSETS AT THE CLOSING FOR THE CONSIDERATION SPECIFIED BELOW IN THIS SECTION 2.


(B)           ASSUMPTION OF LIABILITIES.  ON AND SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, BUYER AGREES TO ASSUME AND BECOME RESPONSIBLE FOR
ALL OF THE ASSUMED LIABILITIES AT THE CLOSING.  BUYER WILL NOT ASSUME OR HAVE
ANY RESPONSIBILITY, HOWEVER, WITH RESPECT TO ANY OTHER OBLIGATION OR LIABILITY
OF SELLER NOT INCLUDED WITHIN THE DEFINITION OF ASSUMED LIABILITIES.


(C)           PURCHASE PRICE.  THE BUYER AGREES TO PAY TO THE SELLER $21,830,000
(THE “PURCHASE PRICE”), BY DELIVERY OF CASH, PAYABLE BY WIRE TRANSFER OR
DELIVERY OF OTHER IMMEDIATELY AVAILABLE FUNDS.  THE PURCHASE PRICE IS SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 2(G) BELOW.


(D)           THE CLOSING.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF NELSON MULLINS
RILEY & SCARBOROUGH LLP, IN ATLANTA, GEORGIA, COMMENCING AT 10:00 A.M. LOCAL
TIME ON THE DATE HEREOF (THE “CLOSING DATE”) AND THE EFFECTIVE TIME OF THE
CLOSING SHALL BE 11:59 P.M. NEW YORK CITY TIME ON THE CLOSING DATE;

 

8


--------------------------------------------------------------------------------



(E)           DELIVERIES AT THE CLOSING.  AT THE CLOSING, (I) SELLER WILL
DELIVER TO BUYER THE VARIOUS CERTIFICATES, INSTRUMENTS, AND DOCUMENTS REFERRED
TO IN SECTION 7(A) BELOW; (II) BUYER WILL DELIVER TO SELLER THE VARIOUS
CERTIFICATES, INSTRUMENTS, AND DOCUMENTS REFERRED TO IN SECTION 7(B) BELOW;
(III) SELLER WILL EXECUTE, ACKNOWLEDGE (IF APPROPRIATE), AND DELIVER TO BUYER
(A) AN ASSIGNMENT IN THE FORM OF EXHIBIT A AND (B) SUCH OTHER INSTRUMENTS OF
SALE, TRANSFER, CONVEYANCE, AND ASSIGNMENT AS BUYER AND ITS COUNSEL MAY
REASONABLY REQUEST; (IV) BUYER WILL EXECUTE, ACKNOWLEDGE (IF APPROPRIATE), AND
DELIVER TO SELLER (A) AN ASSUMPTION IN THE FORM ATTACHED HERETO AS EXHIBIT B AND
(B) SUCH OTHER INSTRUMENTS OF ASSUMPTION AS SELLER AND ITS COUNSEL MAY
REASONABLY REQUEST; AND (V) BUYER WILL DELIVER TO SELLER THE CONSIDERATION
SPECIFIED IN SECTION 2(C) ABOVE.


(F)            PURCHASE PRICE ALLOCATION.  THE PURCHASE PRICE IS BEING ALLOCATED
AMONG THE ACQUIRED ASSETS BY THE PARTIES AS SET FORTH ON SCHEDULE 4 AND IF THE
PURCHASE PRICE IS ADJUSTED PURSUANT TO SECTION 2(G), BELOW, SUCH ADJUSTED
PURCHASE PRICE WILL BE ALLOCATED IN A MANNER CONSISTENT WITH THE ALLOCATION SET
FORTH ON SCHEDULE 4.  SUCH ALLOCATION IS INTENDED TO COMPLY WITH THE
REQUIREMENTS OF SECTION 1060 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. 
SELLER AND BUYER SHALL FILE FORM 8594 WITH THEIR RESPECTIVE TAX RETURNS
CONSISTENT WITH SUCH ALLOCATION.  THE PARTIES SHALL TREAT AND REPORT THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT IN ALL RESPECTS CONSISTENTLY FOR
PURPOSES OF ANY FEDERAL, STATE OR LOCAL TAX, INCLUDING THE CALCULATION OF GAIN,
LOSS AND BASIS WITH REFERENCE TO THE PURCHASE PRICE ALLOCATION MADE PURSUANT TO
THIS SECTION 2(F).  THE PARTIES SHALL NOT TAKE ANY ACTION OR POSITION
INCONSISTENT WITH THE OBLIGATIONS SET FORTH IN THIS AGREEMENT.  SELLER AGREES TO
INDEMNIFY AND HOLD BUYER AND ITS AFFILIATES HARMLESS AND BUYER HEREBY AGREES TO
INDEMNIFY AND HOLD SELLER HARMLESS, FROM AND AGAINST ANY AND ALL LOSSES,
LIABILITIES AND EXPENSES (INCLUDING ADDITIONAL INCOME TAXES AND REASONABLE FEES
AND DISBURSEMENTS OF COUNSEL) THAT MAY BE INCURRED BY THE INDEMNIFIED PARTY AS A
RESULT OF THE FAILURE OF THE INDEMNIFYING PARTY SO TO REPORT THE SALE AND
PURCHASE OF THE ACQUIRED ASSETS AS REQUIRED BY APPLICABLE LAWS.


(G)           NET ASSET VALUE ADJUSTMENT.


(I)            NO LATER THAN TEN (10) BUSINESS DAYS AFTER THE CLOSING, THE
SELLER SHALL DELIVER TO THE BUYER AN UNAUDITED STATEMENT OF THE CLOSING DATE NET
ASSET VALUE WHICH WILL BE IN THE SAME FORMAT AS EXHIBIT C HERETO, INCLUDING WITH
RESPECT TO EXHIBITS AND SCHEDULES (THE “CLOSING DATE NET ASSET VALUE
STATEMENT”), TOGETHER WITH (A) A CERTIFICATE OF AN AUTHORIZED OFFICER OF THE
SELLER STATING THAT THE CLOSING DATE NET ASSET VALUE STATEMENT WAS PREPARED IN
ACCORDANCE WITH SELLER’S PAST PRACTICE AND (B) AN UPDATED SCHEDULE 2 (LISTING OF
ASSUMED PURCHASE ORDERS) WHICH UPDATED SCHEDULE 2 WILL BE IN THE SAME FORMAT AS
SCHEDULE 2 ATTACHED HERETO AND WILL REFLECT THE OPEN PURCHASE ORDERS RELATED TO
THE BUSINESS AS OF 11:59 P.M., NEW YORK CITY TIME ON THE CLOSING DATE.  THE
BUYER SHALL NOTIFY THE SELLER, IN WRITING, WITHIN TEN (10) BUSINESS DAYS OF
SELLER’S DELIVERY OF THE CLOSING DATE NET ASSET VALUE STATEMENT WHETHER IT
AGREES OR DISAGREES WITH THE CLOSING DATE NET ASSET VALUE AS SHOWN ON THE
CLOSING DATE NET ASSET VALUE STATEMENT.  IF THE BUYER AGREES WITH THE CLOSING
DATE NET ASSET VALUE STATEMENT, THEN THE CLOSING DATE NET ASSET VALUE SHALL BE
DEEMED TO BE THE FINAL CLOSING DATE NET ASSET VALUE (AS DEFINED BELOW) AND,
SUBJECT TO THE PROVISIONS OF THE LAST SENTENCE OF SECTION 2(G)(V), BELOW, THE
RELEVANT PARTY SHALL MAKE THE PAYMENT, IF ANY, REQUIRED OF IT PURSUANT TO SUCH
SECTION 2(G)(V).

9


--------------------------------------------------------------------------------



(II)           IF THE BUYER DISAGREES WITH THE CLOSING DATE NET ASSET VALUE AS
SHOWN ON THE CLOSING DATE NET ASSET VALUE STATEMENT, THEN AS SOON AS PRACTICABLE
FOLLOWING THE CLOSING DATE (BUT NOT LATER THAN 30 DAYS AFTER THE DATE UPON WHICH
SELLER DELIVERS THE CLOSING DATE NET ASSET VALUE STATEMENT), THE BUYER SHALL
PREPARE AND DELIVER TO THE SELLER, ITS OWN STATEMENT OF THE NET ASSET VALUE AS
OF 11:59 P.M., NEW YORK CITY TIME, ON THE CLOSING DATE (THE “BUYER CLOSING DATE
NET ASSET VALUE STATEMENT” AND THE CLOSING DATE NET ASSET VALUE AS REFLECTED ON
THE BUYER CLOSING DATE NET ASSET VALUE STATEMENT BEING REFERRED TO HEREIN AS THE
“BUYER DETERMINED CLOSING DATE NET ASSET VALUE”), WHICH BUYER CLOSING DATE NET
ASSET VALUE STATEMENT SHALL HAVE BEEN HAVE REVIEWED AND APPROVED, IN WRITING, BY
A NATIONALLY RECOGNIZED ACCOUNTING OR INVENTORY VALUATION FIRM REASONABLY
ACCEPTABLE TO SELLER, AS FAIRLY PRESENTING THE CLOSING DATE NET ASSET VALUE.  IN
PREPARING THE BUYER CLOSING DATE NET ASSET VALUE STATEMENT, THE BUYER SHALL BE
ENTITLED TO HAVE ACCESS TO THE BOOKS AND RECORDS OF THE SELLER AND THE WORK
PAPERS OF THE SELLER PREPARED IN CONNECTION WITH THE PREPARATION OF THE CLOSING
DATE NET ASSET VALUE STATEMENT AND SHALL BE ENTITLED TO DISCUSS SUCH BOOKS AND
RECORDS AND WORK PAPERS WITH THE SELLER AND THOSE PERSONS RESPONSIBLE FOR THE
PREPARATION THEREOF.  THE BUYER CLOSING DATE NET ASSET VALUE STATEMENT SHALL BE
PREPARED IN ACCORDANCE WITH SELLER’S PAST PRACTICE DETERMINED AS IF SELLER HAD
NOT SOLD THE ACQUIRED ASSETS TO THE BUYER AND HAD INSTEAD CONTINUED TO OPERATE
THE BUSINESS ON AND AFTER THE CLOSING DATE.  IN THE EVENT THAT IN PREPARING THE
BUYER CLOSING DATE NET ASSET VALUE STATEMENT THE BUYER CONDUCTS A PHYSICAL
INVENTORY, THE SELLER SHALL BE ENTITLED TO HAVE ONE OR MORE REPRESENTATIVES
PRESENT DURING THE CONDUCT OF SUCH PHYSICAL INVENTORY.


(III)          IN THE EVENT THAT THE SELLER DOES NOT AGREE WITH THE BUYER
DETERMINED CLOSING DATE NET ASSET VALUE AS REFLECTED ON THE BUYER CLOSING DATE
NET ASSET VALUE STATEMENT, THE SELLER SHALL SO INFORM THE BUYER IN WRITING
WITHIN 30 DAYS AFTER THE SELLER’S RECEIPT THEREOF, SUCH WRITING TO SET FORTH THE
OBJECTIONS OF THE SELLER IN REASONABLE DETAIL.  IF THE SELLER AND THE BUYER
CANNOT REACH AGREEMENT AS TO ANY DISPUTED MATTER RELATING TO THE CLOSING DATE
NET ASSET VALUE WITHIN 15 DAYS AFTER NOTIFICATION BY THE SELLER TO THE BUYER OF
A DISPUTE, THEY SHALL FORTHWITH REFER THE DISPUTE TO A NATIONALLY RECOGNIZED
ACCOUNTING FIRM MUTUALLY AGREEABLE TO THE SELLER AND THE BUYER FOR RESOLUTION,
WITH THE UNDERSTANDING THAT: (I) THE CLOSING DATE NET ASSET VALUE, AS FINALLY
DETERMINED BY SUCH FIRM, SHALL NOT BE LESS THAN THE AMOUNT THEREOF SHOWN IN
BUYER’S CLOSING DATE NET ASSET VALUE STATEMENT NOR GREATER THAN THE AMOUNT
THEREOF SHOWN IN THE SELLER’S OBJECTION DELIVERED PURSUANT TO THIS CLAUSE (II);
AND (II) SUCH FIRM SHALL RESOLVE ALL DISPUTED ITEMS WITHIN 20 DAYS AFTER SUCH
DISPUTED ITEMS ARE REFERRED TO IT.  IF THE BUYER AND THE SELLER ARE UNABLE TO
AGREE ON THE CHOICE OF AN ACCOUNTING FIRM, THEN GRANT THORNTON LLP SHALL SERVE
AS THE ACCOUNTING FIRM.  IF GRANT THORNTON LLP IS UNWILLING TO SO SERVE, THE
BUYER AND THE SELLER SHALL SELECT A NATIONALLY RECOGNIZED ACCOUNTING FIRM BY LOT
(AFTER EXCLUDING THEIR RESPECTIVE REGULAR OUTSIDE ACCOUNTING FIRMS, IF
APPLICABLE, AND THE ACCOUNTING FIRM THAT INITIALLY REVIEWED AND APPROVED THE
BUYER CLOSING DATE NET ASSET VALUE STATEMENT AS SET FORTH IN SECTION 2(G)(II)). 
THE DECISION OF ANY SUCH ACCOUNTING FIRM UNDER THIS CLAUSE (II) WITH RESPECT TO
ALL DISPUTED MATTERS RELATING TO THE CLOSING DATE NET ASSET VALUE SHALL BE
DEEMED FINAL AND CONCLUSIVE AND SHALL BE BINDING UPON THE SELLER AND THE BUYER. 
IN ADDITION, IF THE SELLER DOES NOT OBJECT TO THE BUYER DETERMINED CLOSING DATE
NET ASSET VALUE WITHIN THE 30-DAY PERIOD REFERRED TO ABOVE, THE BUYER DETERMINED
CLOSING DATE NET ASSET VALUE AS REFLECTED ON THE BUYER CLOSING DATE NET ASSET
VALUE STATEMENT AS SO PREPARED SHALL BE DEEMED FINAL AND CONCLUSIVE AND BINDING
UPON THE SELLER AND THE BUYER.

10


--------------------------------------------------------------------------------



(IV)          THE SELLER SHALL BE ENTITLED TO HAVE ACCESS TO THE BOOKS AND
RECORDS OF THE BUYER AND THE WORK PAPERS OF THE BUYER PREPARED IN CONNECTION
WITH THE PREPARATION OF THE BUYER CLOSING DATE NET ASSET VALUE STATEMENT AND
SHALL BE ENTITLED TO DISCUSS SUCH BOOKS AND RECORDS AND WORK PAPERS WITH THE
BUYER AND THOSE PERSONS RESPONSIBLE FOR THE PREPARATION THEREOF.  THE ACCOUNTING
FIRM SELECTED PURSUANT TO SECTION 2(G)(III) SHALL BE ENTITLED TO HAVE ACCESS TO
THE BOOKS AND RECORDS OF THE BUYER AND THE SELLER AND THE WORK PAPERS OF THE
BUYER AND THE SELLER PREPARED IN CONNECTION WITH THE PREPARATION OF THE CLOSING
DATE NET ASSET VALUE STATEMENT AND THE BUYER CLOSING DATE NET ASSET VALUE
STATEMENT AND SHALL BE ENTITLED TO DISCUSS SUCH BOOKS AND RECORDS AND WORK
PAPERS WITH THE BUYER AND THE SELLER AND THOSE PERSONS RESPONSIBLE FOR THE
PREPARATION THEREOF.


(V)           IF THE CLOSING DATE NET ASSET VALUE AS FINALLY DETERMINED PURSUANT
TO THIS SECTION 2(G) (THE “FINAL CLOSING DATE NET ASSET VALUE”) EXCEEDS
$15,375,000, THEN, SUBJECT TO THE PROVISIONS OF THE LAST SENTENCE OF THIS
SECTION 2(G)(V), THE PURCHASE PRICE SHALL BE INCREASED BY AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH EXCESS.  IF THE FINAL CLOSING DATE NET ASSET VALUE IS LESS THAN
$15,375,000, THEN, SUBJECT TO THE PROVISIONS OF THE LAST SENTENCE OF THIS
SECTION 2(G)(V), THE PURCHASE PRICE SHALL BE DECREASED BY AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH SHORTFALL.  NOTWITHSTANDING THE FOREGOING, NO ADJUSTMENT SHALL BE
MADE TO THE PURCHASE PRICE PURSUANT TO THIS SECTION 2(G) UNLESS THE AMOUNT OF
SUCH ADJUSTMENT AS DETERMINED PURSUANT TO THIS SECTION 2(G)(V) EQUALS OR EXCEEDS
$200,000; PROVIDED, THAT IF THE AMOUNT OF SUCH ADJUSTMENT AS SO DETERMINED
EQUALS OR EXCEEDS $200,000, THE ENTIRETY OF SUCH ADJUSTMENT SHALL BE MADE AND
PAID AS SET FORTH IN SECTION 2(G)(VI), BELOW.


(VI)          IF, PURSUANT TO SECTION 2(G)(I) OR SECTION 2(G)(V), BUYER IS
REQUIRED TO MAKE A PAYMENT TO SELLER, BUYER SHALL PAY SUCH AMOUNT BY WIRE
TRANSFER TO SUCH ACCOUNT AS SHALL BE DESIGNATED BY THE SELLER, IN WRITING, IN
CASH TO THE SELLER WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE UPON WHICH THE
CLOSING DATE NET ASSET VALUE IS DEEMED FINAL AND CONCLUSIVE PURSUANT TO THIS
SECTION 2(G).  IF, PURSUANT TO SECTION 2(G)(I) OR SECTION 2(G)(V), SELLER IS
REQUIRED TO MAKE A PAYMENT TO BUYER, SELLER SHALL PAY SUCH AMOUNT BY WIRE
TRANSFER TO THE BLOCKED ACCOUNT OR SUCH OTHER ACCOUNT AS SHALL BE DESIGNATED BY
BUYER, IN WRITING, AFTER THE DATE HEREOF, IN CASH TO THE BUYER WITHIN FIVE (5)
BUSINESS DAYS AFTER THE DATE UPON WHICH THE CLOSING DATE NET ASSET VALUE IS
DEEMED FINAL AND CONCLUSIVE PURSUANT TO THIS SECTION 2(G).


(VII)         IF THE FINAL CLOSING DATE NET ASSET VALUE IS DETERMINED BY AN
ACCOUNTING FIRM UNDER SECTION 2(G)(III), AND SUCH DETERMINATION RESULTS IN A
PAYMENT TO THE SELLER, THEN THE BUYER SHALL PAY THE AGGREGATE FEES AND EXPENSES
OF THE ACCOUNTING FIRM SELECTED TO FINALLY DETERMINE THE CLOSING DATE NET ASSET
VALUE.  IF THE FINAL CLOSING DATE NET ASSET VALUE IS DETERMINED BY AN ACCOUNTING
FIRM UNDER SECTION 2(G)(III), AND SUCH DETERMINATION RESULTS IN A PAYMENT TO THE
BUYER, OR RESULTS IN NO PAYMENT TO EITHER BUYER OR SELLER, THEN THE SELLER SHALL
PAY THE AGGREGATE FEES AND EXPENSES OF THE ACCOUNTING FIRM SELECTED TO FINALLY
DETERMINE THE CLOSING DATE NET ASSET VALUE.


SECTION 3.               SELLER’S REPRESENTATIONS AND WARRANTIES.  SELLER
REPRESENTS AND WARRANTS TO BUYER THAT THE STATEMENTS CONTAINED IN THIS SECTION 3
ARE CORRECT AND COMPLETE AS OF THE DATE OF THIS AGREEMENT AND WILL BE CORRECT
AND COMPLETE AS OF THE CLOSING DATE (AS THOUGH MADE THEN AND AS THOUGH THE
CLOSING DATE WERE SUBSTITUTED FOR THE DATE OF THIS AGREEMENT THROUGHOUT THIS
SECTION 3), EXCEPT AS SET FORTH IN THE DISCLOSURE SCHEDULE ACCOMPANYING THIS

11


--------------------------------------------------------------------------------



AGREEMENT (THE “DISCLOSURE SCHEDULE”).  THE DISCLOSURE SCHEDULE WILL BE ARRANGED
IN PARAGRAPHS CORRESPONDING TO THE LETTERED AND NUMBERED PARAGRAPHS CONTAINED IN
THIS SECTION 3 AND THE OTHER SECTIONS OF THIS AGREEMENT PURSUANT TO WHICH
DISCLOSURE IS MADE OR ITEMS ARE REFERRED TO IN THE DISCLOSURE SCHEDULE.


(A)           ORGANIZATION OF SELLER.  SELLER IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION, WITH FULL CORPORATE POWER AND AUTHORITY TO CONDUCT ITS BUSINESS
AS NOW BEING CONDUCTED BY IT, TO OWN AND USE THE PROPERTIES IT PURPORTS TO OWN
AND USE, AND TO PERFORM ITS OBLIGATIONS UNDER THE ACQUIRED CONTRACTS.


(B)           AUTHORIZATION OF TRANSACTION.  SELLER HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND THE DOCUMENTS CONTEMPLATED
HEREBY (THE “TRANSACTION DOCUMENTS”) AND TO PERFORM ITS OBLIGATIONS THEREUNDER. 
THIS AGREEMENT CONSTITUTES, AND THE OTHER TRANSACTION DOCUMENTS WHEN EXECUTED
WILL CONSTITUTE, THE VALID AND LEGALLY BINDING OBLIGATION OF SELLER, ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS AND CONDITIONS.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THE TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED BY
SELLER.


(C)           NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING THE ASSIGNMENTS AND ASSUMPTIONS REFERRED TO IN SECTION 2 ABOVE), WILL
(I) VIOLATE ANY CONSTITUTION, STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT,
ORDER, DECREE, RULING, CHARGE, OR OTHER RESTRICTION OF ANY GOVERNMENT,
GOVERNMENTAL AGENCY, OR COURT TO WHICH SELLER OR THE ACQUIRED ASSETS ARE SUBJECT
OR ANY PROVISION OF THE CHARTER OR BYLAWS OF SELLER OR (II) CONFLICT WITH,
RESULT IN A BREACH OF, CONSTITUTE A DEFAULT UNDER, RESULT IN THE ACCELERATION
OF, CREATE IN ANY PARTY THE RIGHT TO ACCELERATE, TERMINATE, MODIFY, OR CANCEL,
OR REQUIRE ANY NOTICE UNDER ANY AGREEMENT, CONTRACT, LEASE, LICENSE, INSTRUMENT,
OR OTHER ARRANGEMENT TO WHICH SELLER IS A PARTY OR BY WHICH IT IS BOUND OR TO
WHICH ANY OF ITS ASSETS IS SUBJECT (OR RESULT IN THE IMPOSITION OF ANY LIEN UPON
ANY OF ITS ASSETS), EXCEPT (OTHER THAN WITH RESPECT TO ANY ACQUIRED ASSETS)
WHERE THE VIOLATION, CONFLICT, BREACH, DEFAULT, ACCELERATION, TERMINATION,
MODIFICATION, CANCELLATION, FAILURE TO GIVE NOTICE, OR LIEN WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.  THE SELLER DOES NOT NEED TO GIVE ANY NOTICE TO, MAKE
ANY FILING WITH, OR OBTAIN ANY AUTHORIZATION, CONSENT, OR APPROVAL OF ANY
GOVERNMENT OR GOVERNMENTAL AGENCY IN ORDER FOR THE PARTIES TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE ASSIGNMENTS AND
ASSUMPTIONS REFERRED TO IN SECTION 2 ABOVE), EXCEPT WHERE THE FAILURE TO GIVE
NOTICE, TO FILE, OR TO OBTAIN ANY AUTHORIZATION, CONSENT, OR APPROVAL WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.


(D)           BROKERS’ FEES.  SELLER HAS NO LIABILITY OR OBLIGATION TO PAY ANY
FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH BUYER COULD BECOME LIABLE
OR OBLIGATED.


(E)           TITLE TO ASSETS.  SELLER HAS GOOD AND MARKETABLE TITLE TO, OR A
VALID LEASEHOLD INTEREST IN, THE ACQUIRED ASSETS, FREE AND CLEAR OF ANY LIENS OR
RESTRICTION ON TRANSFER.  SUBJECT TO THE LEASE CONSENT WHICH WILL BE OBTAINED
PRIOR TO CLOSING, SELLER HAS THE RIGHT TO TRANSFER THE ACQUIRED ASSETS TO BUYER,
FREE AND CLEAR OF ANY LIENS.

12


--------------------------------------------------------------------------------



(F)            SELECTED FINANCIAL DATA.      ATTACHED HERETO AS EXHIBIT C ARE
THE FOLLOWING FINANCIAL DATA (THE “SELECTED FINANCIAL DATA”):


(I)            THE VALUE OF THE ACQUIRED BENTONVILLE ASSETS, AS OF THE FINANCIAL
STATEMENT DATE, DETERMINED IN ACCORDANCE WITH SELLER’S PAST PRACTICE;


(II)           THE VALUE OF THE ACQUIRED MEMPHIS ASSETS, AS OF THE FINANCIAL
STATEMENT DATE, DETERMINED IN ACCORDANCE WITH SELLER’S PAST PRACTICE;


(III)          THE VALUE OF THE ACQUIRED INVENTORY, AS OF THE FINANCIAL
STATEMENT DATE, DETERMINED IN ACCORDANCE WITH SELLER’S PAST PRACTICE;


(IV)          THE VALUE OF THE ACQUIRED RECEIVABLES, AS OF THE FINANCIAL
STATEMENT DATE, DETERMINED IN ACCORDANCE WITH SELLER’S PAST PRACTICE;


(V)           THE OBLIGATIONS OF THE SELLER IN RESPECT OF THE ASSUMED ACCOUNTS
PAYABLES, AS OF THE FINANCIAL STATEMENT DATE, DETERMINED IN ACCORDANCE WITH
SELLER’S PAST PRACTICE;


(VI)          THE EXPENSES INCURRED BY THE SELLER IN OPERATING THE BENTONVILLE
FACILITY DURING THE PERIOD FEBRUARY 1, 2006 THROUGH JANUARY 31, 2007;


(VII)         THE EXPENSES INCURRED BY THE SELLER IN OPERATING THE MEMPHIS
FACILITY DURING THE PERIOD FEBRUARY 1, 2006 THROUGH JANUARY 31, 2007;


(VIII)        THE SALES OF PRODUCTS BY THE SELLER TO THE KEY CUSTOMERS IN
CONNECTION WITH THE CONDUCT OF THE BUSINESS DURING THE PERIOD FEBRUARY 1, 2006
THROUGH JANUARY 31, 2007 (THE “SALES FIGURES”); AND


(IX)           THE PROJECTIONS AS OF JANUARY 4, 2007 WITH RESPECT TO SALES OF
PRODUCTS BY THE SELLER TO THE KEY CUSTOMERS IN CONNECTION WITH THE CONDUCT OF
THE BUSINESS DURING THE PERIOD FEBRUARY 1, 2007 THROUGH JANUARY 31, 2008 (THE
“PROJECTIONS”).

The Selected Financial Data (other than the Projections) fairly present the
values, obligations and expenses set forth therein and are based upon the books
and records of the Seller, which have been maintained in accordance with GAAP. 
The Projections were (a) prepared by management of the Seller in good faith, (b)
were based on assumptions believed by management of the Seller to be reasonable
in light of current conditions and current facts known at the time made and (c)
represent good faith estimates by management of the Seller as to the sales by
the Seller to the customers described therein in connection with the conduct of
the Business for the periods indicated; provided, however, that, absent a
showing of bad faith on the part of the management of the Seller, nothing
contained in the Projections shall be deemed to constitute a representation or
warranty by Seller as to future sales of products by the Seller in connection
with the conduct of the Business to such customers prior to the Closing, or by
the Buyer to such customers in connection with the business conducted by the
Buyer with the Acquired Assets after the Closing (it being understood that such
estimates and projections are subject to uncertainties and contingencies that
are beyond the control of the Seller and its management).

13


--------------------------------------------------------------------------------



(G)           [RESERVED]


(H)           LEASED REAL PROPERTY.


(I)            SECTION 3(H)(I) OF THE DISCLOSURE SCHEDULE SETS FORTH THE ADDRESS
OF EACH PARCEL OF LEASED REAL PROPERTY, AND A TRUE AND COMPLETE LIST OF ALL
LEASES FOR EACH SUCH LEASED REAL PROPERTY (INCLUDING THE DATE, TERM AND
TERMINATION DATE, AND NAME OF THE PARTIES TO SUCH LEASE DOCUMENT).  SELLER HAS
DELIVERED TO BUYER A TRUE AND COMPLETE COPY OF EACH SUCH LEASE DOCUMENT. EXCEPT
AS SET FORTH IN SECTION 3(H)(I) OF THE DISCLOSURE SCHEDULE, WITH RESPECT TO EACH
OF SUCH LEASES:

(A)          SUCH LEASE IS LEGAL, VALID, BINDING, ENFORCEABLE AND IN FULL FORCE
AND EFFECT;

(B)           EXCEPT FOR THOSE LEASES FOR WHICH LEASE CONSENTS ARE OBTAINED, THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE THE CONSENT OF ANY
OTHER PARTY TO SUCH LEASE, WILL NOT RESULT IN A BREACH OF OR DEFAULT UNDER SUCH
LEASE, AND WILL NOT OTHERWISE CAUSE SUCH LEASE TO CEASE TO BE LEGAL, VALID,
BINDING, ENFORCEABLE AND IN FULL FORCE AND EFFECT ON IDENTICAL TERMS FOLLOWING
THE CLOSING;

(C)           SELLER’S POSSESSION AND QUIET ENJOYMENT OF THE LEASED REAL
PROPERTY UNDER SUCH LEASE HAS NOT BEEN DISTURBED AND, TO THE KNOWLEDGE OF
SELLER, THERE ARE NO DISPUTES WITH RESPECT TO SUCH LEASE;

(D)          SELLER IS NOT AND, TO THE KNOWLEDGE OF THE SELLER, NO OTHER PARTY
TO ANY LEASE IS, IN BREACH OF OR DEFAULT UNDER SUCH LEASE; AND, TO THE KNOWLEDGE
OF SELLER, NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT, WITH THE DELIVERY
OF NOTICE, THE PASSAGE OF TIME OR BOTH, WOULD CONSTITUTE SUCH A BREACH OR
DEFAULT, OR PERMIT THE TERMINATION, MODIFICATION OR ACCELERATION OF RENT UNDER
SUCH LEASE;

(E)           NO SECURITY DEPOSIT OR PORTION THEREOF DEPOSITED WITH RESPECT TO
SUCH LEASE HAS BEEN APPLIED IN RESPECT OF A BREACH OF OR DEFAULT UNDER SUCH
LEASE THAT HAS NOT BEEN REDEPOSITED IN FULL;

(F)           SELLER DOES NOT OWE, AND WILL NOT OWE IN THE FUTURE, ANY BROKERAGE
COMMISSIONS OR FINDER’S FEES WITH RESPECT TO SUCH LEASE;

(G)           THE OTHER PARTY TO SUCH LEASE IS NOT AN AFFILIATE OF, AND
OTHERWISE DOES NOT HAVE ANY ECONOMIC INTEREST IN, SELLER;

(H)          SELLER HAS NOT SUBLEASED, LICENSED OR OTHERWISE GRANTED ANY PERSON
THE RIGHT TO USE OR OCCUPY THE LEASED REAL PROPERTY OR ANY PORTION THEREOF; AND

(I)            SELLER HAS NOT COLLATERALLY ASSIGNED OR GRANTED ANY OTHER LIEN IN
SUCH LEASE OR ANY INTEREST THEREIN.

14


--------------------------------------------------------------------------------



(II)           ALL BUILDINGS, STRUCTURES, FIXTURES, BUILDING SYSTEMS AND
EQUIPMENT, AND ALL COMPONENTS THEREOF, INCLUDED IN THE LEASED REAL PROPERTY (THE
“IMPROVEMENTS”) ARE IN GOOD CONDITION AND REPAIR, REASONABLE WEAR AND TEAR
EXCEPTED.


(III)          TO THE KNOWLEDGE OF SELLER, THE LEASED REAL PROPERTY IS IN
COMPLIANCE WITH ALL APPLICABLE BUILDING, ZONING, SUBDIVISION, HEALTH AND SAFETY
AND OTHER LAND USE LAWS, INCLUDING THE AMERICANS WITH DISABILITIES ACT OF 1990,
AS AMENDED, AND ALL INSURANCE REQUIREMENTS AFFECTING THE LEASED REAL PROPERTY
(COLLECTIVELY, THE “REAL PROPERTY LAWS”).  SELLER HAS NOT RECEIVED ANY NOTICE OF
VIOLATION OF ANY REAL PROPERTY LAW.


(IV)          EACH PARCEL OF LEASED REAL PROPERTY HAS DIRECT ACCESS TO A PUBLIC
STREET ADJOINING THE LEASED REAL PROPERTY OR HAS ACCESS TO A PUBLIC STREET VIA
INSURABLE EASEMENTS BENEFITING SUCH PARCEL OF LEASED REAL PROPERTY, AND SUCH
ACCESS IS NOT DEPENDENT ON ANY LAND OR OTHER REAL PROPERTY INTEREST THAT IS NOT
INCLUDED IN THE LEASED REAL PROPERTY. NONE OF THE IMPROVEMENTS OR ANY PORTION
THEREOF IS DEPENDENT FOR ITS ACCESS, USE OR OPERATION ON ANY LAND, BUILDING,
IMPROVEMENT OR OTHER REAL PROPERTY INTEREST THAT IS NOT INCLUDED IN THE LEASED
REAL PROPERTY.


(V)           ALL WATER, OIL, GAS, ELECTRICAL, STEAM, COMPRESSED AIR,
TELECOMMUNICATIONS, SEWER, STORM AND WASTE WATER SYSTEMS AND OTHER UTILITY
SERVICES OR SYSTEMS FOR THE LEASED REAL PROPERTY HAVE BEEN INSTALLED AND ARE
OPERATIONAL AND SUFFICIENT FOR THE OPERATION OF THE BUSINESS AS CURRENTLY
CONDUCTED THEREON.


(VI)          SELLER’S USE OR OCCUPANCY OF THE LEASED REAL PROPERTY OR ANY
PORTION THEREOF AND THE OPERATION OF THE BUSINESS AS CURRENTLY CONDUCTED IS NOT
DEPENDENT ON A “PERMITTED NON-CONFORMING USE” OR “PERMITTED NON-CONFORMING
STRUCTURE” OR SIMILAR VARIANCE, EXEMPTION OR APPROVAL FROM ANY GOVERNMENTAL
AUTHORITY.


(VII)         NONE OF THE LEASED REAL PROPERTY OR ANY PORTION THEREOF IS LOCATED
IN A FLOOD HAZARD AREA (AS DEFINED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY).


(I)            ACQUIRED INTELLECTUAL PROPERTY.


(I)            TO THE KNOWLEDGE OF SELLER: (A) NO THIRD PARTY HAS INTERFERED
WITH, INFRINGED UPON, MISAPPROPRIATED, OR VIOLATED THE ACQUIRED INTELLECTUAL
PROPERTY OR IS DOING ANY OF THE AFORESAID AT THIS TIME; AND (B) NO ACQUIRED
INTELLECTUAL PROPERTY INTERFERES WITH, INFRINGES UPON OR VIOLATES THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD-PARTY.  NO COPYRIGHTED OR
COPYRIGHTABLE MATERIAL INCLUDED IN THE ACQUIRED INTELLECTUAL PROPERTY INFRINGES
UPON OR VIOLATES THE COPYRIGHTS OF ANY THIRD PARTY.  NO KNOW-HOW, PROCESS,
FORMULA, OR PRODUCT INCLUDED IN THE ACQUIRED INTELLECTUAL PROPERTY VIOLATES ANY
TRADE SECRET OF ANY THIRD PARTY.


(II)           SECTION 3(I)(II) OF THE DISCLOSURE SCHEDULE IDENTIFIES: (A) EACH
LICENSE, AGREEMENT, OR OTHER PERMISSION THAT SELLER HAS GRANTED TO ANY THIRD
PARTY WITH RESPECT TO ANY OF THE ACQUIRED INTELLECTUAL PROPERTY (TOGETHER WITH
ANY EXCEPTIONS); AND (B) EACH LICENSE, AGREEMENT, OR OTHER PERMISSION THAT HAS
BEEN GRANTED TO SELLER WITH RESPECT TO ANY OF THE ACQUIRED INTELLECTUAL
PROPERTY.  ALL OF THE ITEMS IDENTIFIED ON SECTION 3(I)(II) OF THE DISCLOSURE
SCHEDULE CONSTITUTE ACQUIRED CONTRACTS.  WITH RESPECT TO EACH ITEM LISTED ON
SCHEDULE 1(B) AND

15


--------------------------------------------------------------------------------



ON SECTION 3(I)(II) OR SECTION 3(I)(IV) OF THE DISCLOSURE SCHEDULE, AS WELL AS
EACH OTHER ITEM OF ACQUIRED INTELLECTUAL PROPERTY:

(A)          SELLER POSSESSES ALL RIGHT, TITLE, AND INTEREST IN AND TO THE ITEM,
FREE AND CLEAR OF ANY LIEN, LICENSE, OR OTHER RESTRICTION, AND SELLER IS NOT
OBLIGATED TO PAY ANY ROYALTIES WITH RESPECT THERETO;

(B)           THE ITEM IS NOT SUBJECT TO ANY OUTSTANDING INJUNCTION, JUDGMENT,
ORDER, DECREE, RULING, OR CHARGE;

(C)           NO ACTION, SUIT, PROCEEDING, HEARING, INVESTIGATION, CHARGE,
COMPLAINT, CLAIM, OR DEMAND IS PENDING OR, TO THE KNOWLEDGE OF SELLER, IS
THREATENED THAT CHALLENGES THE LEGALITY, VALIDITY, ENFORCEABILITY, USE, OR
OWNERSHIP OF THE ITEM;

(D)          SELLER HAS NEVER AGREED TO INDEMNIFY ANY PERSON FOR OR AGAINST ANY
INTERFERENCE, INFRINGEMENT, MISAPPROPRIATION, OR OTHER CONFLICT WITH RESPECT TO
THE ITEM;

(E)           NO LOSS OR EXPIRATION OF THE ITEM IS THREATENED, PENDING, OR
REASONABLY FORESEEABLE; AND

(F)           SCHEDULE 1B INCLUDES ALL FICTIONAL NAMES, TRADE MARKS, TRADE NAMES
AND SERVICE MARKS THAT HAVE BEEN REGISTERED WITH THE APPLICABLE GOVERNMENTAL
AUTHORITY, INCLUDING THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
EQUIVALENT NATIONAL TRADEMARK OFFICE IN ANY FOREIGN JURISDICTION, INCLUDING THE
EUROPEAN UNION, ALL OF WHICH ARE CURRENTLY IN COMPLIANCE WITH ALL APPLICABLE
LAWS, AND ARE VALID AND ENFORCEABLE.  SECTION 3(I)(II)(F) OF THE DISCLOSURE
SCHEDULE INCLUDES A LIST OF SOME SELECTED COMMON LAW TRADEMARKS CONSISTING OF
UNREGISTERED FRAGRANCE NAMES THAT ARE USED IN THE BUSINESS (THE “FRAGRANCE
NAMES”).  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO ANY FRAGRANCE NAMES (INCLUDING,
WITHOUT LIMITATION, ANY FRAGRANCE NAMES NOT LISTED ON SECTION 3(I)(II)(F) OF THE
DISCLOSURE SCHEDULE), INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE
EXISTENCE OR EXTENT OF COMMON LAW TRADEMARK RIGHTS THEREIN OR WITH RESPECT TO
WHETHER USE OF SUCH NAMES MAY VIOLATE ANY THIRD PARTY’S RIGHTS.  NEITHER THE
INCLUSION OF ANY FRAGRANCE NAME IN SECTION 3(I)(II)(F) OF THE DISCLOSURE
SCHEDULE NOR ANYTHING ELSE IN THIS AGREEMENT SHALL CONSTITUTE AN ADMISSION BY
SELLER AS TO THE EXISTENCE OF ANY PROTECTABLE RIGHTS IN SUCH FRAGRANCE NAMES OR
BE RELIED UPON BY PURCHASER TO ASSERT RIGHTS AGAINST SELLER OR ITS LICENSEES
HEREAFTER.


(III)          SECTION 3(I)(III) OF THE DISCLOSURE SCHEDULE IDENTIFIES EACH
MATERIAL ITEM OF ACQUIRED INTELLECTUAL PROPERTY THAT ANY THIRD PARTY OWNS AND
SELLER USES PURSUANT TO LICENSE, SUBLICENSE, AGREEMENT, OR PERMISSION. SELLER
HAS DELIVERED TO BUYER CORRECT AND COMPLETE COPIES OF ALL SUCH LICENSES,
SUBLICENSES, AGREEMENTS, AND PERMISSIONS (AS AMENDED TO DATE).  ALL OF THE ITEMS
IDENTIFIED ON SECTION 3(I)(III) OF THE DISCLOSURE SCHEDULE CONSTITUTE ACQUIRED
CONTRACTS.  WITH RESPECT TO EACH SUCH ITEM OF USED INTELLECTUAL PROPERTY
REQUIRED TO BE IDENTIFIED IN SECTION 3(I)(III) OF THE DISCLOSURE SCHEDULE:

16


--------------------------------------------------------------------------------


(A)          SELLER HAS NOT GRANTED ANY SUBLICENSE OR SIMILAR RIGHT WITH RESPECT
TO THE LICENSE, SUBLICENSE, AGREEMENT, OR PERMISSION; AND

(B)           NO LOSS OR EXPIRATION OF THE ITEM IS THREATENED, PENDING, OR
REASONABLY FORESEEABLE, EXCEPT FOR PATENTS EXPIRING AT THE END OF THEIR
STATUTORY TERMS (AND NOT AS A RESULT OF ANY ACT OR OMISSION BY SELLER, INCLUDING
WITHOUT LIMITATION, A FAILURE BY SELLER TO PAY ANY REQUIRED MAINTENANCE FEES).


(IV)          SECTION 3(I)(IV) OF THE DISCLOSURE SCHEDULE IDENTIFIES EACH PATENT
OR REGISTRATION THAT HAS BEEN ISSUED TO SELLER WHICH IS USED IN THE OPERATION OF
THE BUSINESS AND IDENTIFIES EACH PENDING PATENT APPLICATION OR APPLICATION FOR
REGISTRATION THAT SELLER HAS MADE WITH RESPECT TO ANY OF THE INTELLECTUAL
PROPERTY USED BY SELLER IN THE BUSINESS. SELLER HAS DELIVERED TO BUYER CORRECT
AND COMPLETE COPIES OF ALL SUCH PATENTS, REGISTRATIONS AND APPLICATIONS (AS
AMENDED TO DATE).  SECTION 3(I)(IV) OF THE DISCLOSURE SCHEDULE ALSO IDENTIFIES
EACH MATERIAL TRADEMARK AND INTERNET DOMAIN NAME USED IN THE OPERATION OF THE
BUSINESS.


(V)           THE ACQUIRED INTELLECTUAL PROPERTY CONSTITUTES ALL OF THE MATERIAL
INTELLECTUAL PROPERTY USED BY SELLER IN THE OPERATION OF THE BUSINESS.


(J)            ACQUIRED TANGIBLE ASSETS.  THE MACHINERY, EQUIPMENT, AND OTHER
TANGIBLE ASSETS INCLUDED IN THE ACQUIRED ASSETS ARE FREE FROM MATERIAL DEFECTS
(PATENT AND LATENT), HAVE BEEN MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY
PRACTICE, AND ARE IN GOOD OPERATING CONDITION AND REPAIR (SUBJECT TO NORMAL WEAR
AND TEAR).


(K)           ACQUIRED INVENTORY.  THE ACQUIRED INVENTORY CONSISTS OF
MANUFACTURED AND PROCESSED PARTS, WORK IN PROCESS, AND FINISHED GOODS, ALL OF
WHICH IS FIT FOR THE PURPOSE FOR WHICH IT WAS PROCURED OR MANUFACTURED, AND NONE
OF WHICH IS OBSOLETE, EXCESS, DAMAGED, OR DEFECTIVE.  INVENTORY NOW ON HAND THAT
WAS PURCHASED AFTER THE FINANCIAL STATEMENT DATE AND INVENTORY PURCHASED
PURSUANT TO THE ASSUMED PURCHASE ORDERS BUT NOT YET ON HAND WAS PURCHASED IN THE
ORDINARY COURSE OF BUSINESS AT A COST NOT EXCEEDING MARKET PRICES PREVAILING AT
THE TIME OF PURCHASE.


(L)            ACQUIRED CONTRACTS  SCHEDULE 1A CONTAINS A LIST OF, AND SELLER
HAS DELIVERED TO BUYER A CORRECT AND COMPLETE COPY OF, EACH WRITTEN ACQUIRED
CONTRACT (AS AMENDED TO DATE) AND A WRITTEN SUMMARY SETTING FORTH THE MATERIAL
TERMS AND CONDITIONS OF EACH ORAL ACQUIRED CONTRACT.  WITH RESPECT TO SELLER,
AND, TO THE BEST KNOWLEDGE OF SELLER, EACH OTHER PARTY TO EACH ACQUIRED
CONTRACT: (A) THE AGREEMENT IS LEGAL, VALID, BINDING AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, AND IN FULL FORCE AND EFFECT; (B) NO PARTY IS IN
MATERIAL BREACH OR DEFAULT, AND NO EVENT HAS OCCURRED THAT WITH NOTICE OR LAPSE
OF TIME WOULD CONSTITUTE A MATERIAL BREACH OR DEFAULT, OR PERMIT TERMINATION,
MODIFICATION, OR ACCELERATION, UNDER THE AGREEMENT; AND (C) NO PARTY HAS
REPUDIATED ANY PROVISION OF THE AGREEMENT.


(M)          ACQUIRED RECEIVABLES.

The Acquired Receivables are all of the receivables related to that portion of
the Business conducted with the Acquired Assets.  All Acquired Receivables are
valid receivables subject to no setoffs or counterclaims and are current and
collectible in accordance with their terms and at their recorded amounts,
subject only to the reserve for bad debts, charge-backs and the like set

17


--------------------------------------------------------------------------------


forth in Exhibits CB, CB 1.0, CB 2.0, CB 3.0 and CB 4.0 to the Closing Date Net
Asset Value Statement (without duplication).


(N)           ENVIRONMENTAL, HEALTH, AND SAFETY MATTERS.


WITH RESPECT TO THE OPERATIONS CONDUCTED AT ANY LEASED REAL PROPERTY:


(I)            SELLER HAS COMPLIED AND IS IN COMPLIANCE, IN EACH CASE IN ALL
MATERIAL RESPECTS, WITH ALL ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS.


(II)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, SELLER HAS
OBTAINED, HAS COMPLIED, AND IS IN COMPLIANCE WITH, IN EACH CASE IN ALL RESPECTS,
ALL MATERIAL PERMITS, LICENSES AND OTHER AUTHORIZATIONS THAT ARE REQUIRED
PURSUANT TO ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS FOR THE OCCUPATION OF
THE LEASED REAL PROPERTY AND THE OPERATION OF ITS BUSINESS AS CONDUCTED THEREON;
AND A LIST OF ALL SUCH MATERIAL PERMITS, LICENSES AND OTHER AUTHORIZATIONS IS
SET FORTH IN SECTION 3(N)(II) OF THE DISCLOSURE SCHEDULE.


(III)          SELLER HAS NOT RECEIVED ANY WRITTEN OR ORAL NOTICE, REPORT OR
OTHER INFORMATION REGARDING ANY ACTUAL OR ALLEGED MATERIAL VIOLATION OF
ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS, OR ANY MATERIAL LIABILITIES OR
POTENTIAL MATERIAL LIABILITIES (WHETHER ACCRUED, ABSOLUTE, CONTINGENT,
UNLIQUIDATED OR OTHERWISE), INCLUDING ANY MATERIAL INVESTIGATORY, REMEDIAL OR
CORRECTIVE OBLIGATIONS, RELATING TO THE OPERATIONS CONDUCTED AT THE LEASED REAL
PROPERTY ARISING UNDER ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS.


(IV)          SELLER HAS NOT, AT ANY LEASED REAL PROPERTY, TREATED, STORED,
DISPOSED OF, ARRANGED FOR OR PERMITTED THE DISPOSAL OF, TRANSPORTED, HANDLED,
MANUFACTURED, DISTRIBUTED, OR RELEASED ANY SUBSTANCE, INCLUDING WITHOUT
LIMITATION ANY HAZARDOUS SUBSTANCE, OR OWNED OR OPERATED ANY LEASED REAL
PROPERTY OR FACILITY THEREON (AND NO SUCH PROPERTY OR FACILITY IS CONTAMINATED
BY ANY SUCH SUBSTANCE) SO AS TO GIVE RISE TO ANY CURRENT OR FUTURE MATERIAL
LIABILITIES, INCLUDING ANY MATERIAL LIABILITY FOR RESPONSE COSTS, CORRECTIVE
ACTION COSTS, PERSONAL INJURY, PROPERTY DAMAGE, NATURAL RESOURCES DAMAGES OR
ATTORNEY FEES, PURSUANT TO THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED (“CERCLA”) OR THE SOLID WASTE
DISPOSAL ACT, AS AMENDED OR ANY OTHER ENVIRONMENTAL, HEALTH, AND SAFETY
REQUIREMENTS.


(V)           NEITHER THIS AGREEMENT NOR THE CONSUMMATION OF THE TRANSACTIONS
THAT ARE THE SUBJECT OF THIS AGREEMENT WILL RESULT IN ANY MATERIAL OBLIGATIONS
FOR SITE INVESTIGATION OR CLEANUP, OR NOTIFICATION TO OR CONSENT OF GOVERNMENT
AGENCIES OR THIRD PARTIES, PURSUANT TO ANY OF THE SO-CALLED
“TRANSACTION-TRIGGERED” OR “RESPONSIBLE PROPERTY TRANSFER” ENVIRONMENTAL,
HEALTH, AND SAFETY REQUIREMENTS.


(VI)          SELLER HAS NOT, AT ANY LEASED REAL PROPERTY, DESIGNED,
MANUFACTURED, SOLD, MARKETED, INSTALLED, OR DISTRIBUTED PRODUCTS OR OTHER ITEMS
CONTAINING ASBESTOS.


(VII)         SELLER HAS FURNISHED TO BUYER ALL ENVIRONMENTAL AUDITS, REPORTS
AND OTHER MATERIAL ENVIRONMENTAL DOCUMENTS RELATING TO THE LEASED REAL PROPERTY
THAT ARE IN ITS POSSESSION.

18


--------------------------------------------------------------------------------


(o)           Legal Compliance.  Seller has complied in all material respects
with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder and
including the Foreign Corrupt Practices Act, 15 U.S.C. 78dd-1, et seq.) of
federal, state, local, and foreign governments (and all agencies thereof), and
no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
demand, or notice has been filed or commenced against any of them alleging any
failure so to comply.


(P)           TAX MATTERS.


(I)            SELLER HAS FILED ALL MATERIAL TAX RETURNS THAT IT WAS REQUIRED TO
FILE. ALL SUCH TAX RETURNS WERE CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.
ALL MATERIAL TAXES OWED BY SELLER (WHETHER OR NOT SHOWN ON ANY TAX RETURN) HAVE
BEEN PAID.  SELLER IS NOT CURRENTLY THE BENEFICIARY OF ANY EXTENSION OF TIME
WITHIN WHICH TO FILE ANY INCOME TAX RETURN.  SELLER HAS WITHHELD AND PAID ALL
TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID IN CONNECTION WITH AMOUNTS PAID OR
OWING TO ANY EMPLOYEE, INDEPENDENT CONTRACTOR, CREDITOR, STOCKHOLDER, OR OTHER
THIRD PARTY, AND ALL FORMS W-2 AND 1099 REQUIRED WITH RESPECT THERETO HAVE BEEN
PROPERLY COMPLETED AND TIMELY FILED.


(II)           THERE IS NO MATERIAL DISPUTE OR CLAIM CONCERNING ANY TAX
LIABILITY OF SELLER EITHER: (A) CLAIMED OR RAISED BY ANY AUTHORITY IN WRITING;
OR (B) AS TO WHICH SELLER HAS KNOWLEDGE.

(q)           Litigation.  Section 3(q) of the Disclosure Schedule sets forth
each instance in which Seller: (i) is subject to any outstanding injunction,
judgment, order, decree, ruling, or charge; or (ii) is a party or, to the
Knowledge of Seller, is threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator, in either case, affecting the Business or
the Acquired Assets.


(R)            PRODUCT WARRANTY; PRODUCT LIABILITY.


(I)            SUBSTANTIALLY ALL OF THE PRODUCTS MANUFACTURED, SOLD, LEASED, AND
DELIVERED BY SELLER IN THE OPERATION OF THE BUSINESS HAVE CONFORMED IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE CONTRACTUAL COMMITMENTS AND ALL EXPRESS
AND IMPLIED WARRANTIES, AND SELLER HAS NO MATERIAL LIABILITY (WHETHER KNOWN OR
UNKNOWN, WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER
ACCRUED OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO
BECOME DUE) FOR REPLACEMENT OR REPAIR THEREOF OR OTHER DAMAGES IN CONNECTION
THEREWITH.


(II)           SELLER HAS NO MATERIAL LIABILITY (WHETHER KNOWN OR UNKNOWN,
WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED
OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME
DUE) ARISING OUT OF ANY INJURY TO INDIVIDUALS OR PROPERTY AS A RESULT OF THE
OWNERSHIP, POSSESSION, OR USE OF ANY PRODUCT MANUFACTURED, SOLD, LEASED, OR
DELIVERED BY SELLER IN ITS OPERATION OF THAT PORTION OF THE BUSINESS CONDUCTED
WITH THE ACQUIRED ASSETS.

19


--------------------------------------------------------------------------------


(s)           Solvency.  Seller is not now insolvent and will not be rendered
insolvent by any of the transactions contemplated hereby.  As used in this
Section 3(s), “insolvent” means that the sum of the debts and other probable
liabilities of Seller exceed the present fair saleable value of Seller’s assets.

(t)            Employees.  Section 3(t)(i) of the Disclosure Schedule sets forth
the name, annual salary for the fiscal year ended January 31, 2007, bonus paid
in respect of fiscal year ended January 31, 2007, hiring date and accrued
vacation for each of the employees to be offered employment by Buyer (the “New
Employees”).  None of the New Employees has received any raise or compensation
in the last 6 months except in the Ordinary Course of Business.  Seller is not
nor has it been in a material dispute with any of the New Employees, and, to the
Knowledge of Seller, Seller has no reason to believe that any New Employee will
not accept employment with Buyer.


(II)           SECTION 3(T)(II) OF THE DISCLOSURE SCHEDULES SETS FORTH A LIST OF
ALL WORKERS’ COMPENSATION CLAIMS FILED AGAINST SELLER OR ANY OF ITS AFFILIATES
FROM JANUARY 1, 2000 THROUGH APRIL 20, 2007 BY ANY NEW EMPLOYEE.

(u)           Accounts Payable.  The Assumed Accounts Payable are related solely
to the Business and were incurred in the Ordinary Course of Business.

(v)           Acquired Assets.  The Acquired Assets, in conjunction with the
Excluded Assets, certain Intellectual Property to be licensed by Seller to Buyer
pursuant to the Patent License Agreement and certain assets to be made available
by Seller to Buyer pursuant to the Transition Services Agreement, constitute all
of the material assets that are currently utilized by the Seller to operate that
portion of the Business conducted by Seller with the assets being purchased by
Buyer.

Section 4.               Buyer’s Representations and Warranties.  Buyer
represents and warrants to Seller that the statements contained in this Section
4 are correct and complete as of the date of this Agreement and will be correct
and complete as of the Closing Date (as though made then and as though the
Closing Date were substituted for the date of this Agreement throughout this
Section 4).

(a)           Organization of Buyer.  Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation, with full corporate power and authority to conduct its business
as now being conducted by it and to own and use the properties it purports to
own and use.


(B)           OWNERSHIP OF BUYER.  AS OF THE DATE HEREOF, ALL ISSUED AND
OUTSTANDING SHARES OF CAPITAL STOCK OF THE BUYER ARE HELD BY THE PERSONS AND IN
THE AMOUNTS SET FORTH IN SECTION 4(B) OF THE DISCLOSURE SCHEDULE.


(C)           AUTHORIZATION OF TRANSACTION.  BUYER HAS FULL CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THE TRANSACTION DOCUMENTS AND TO PERFORM ITS
OBLIGATIONS THEREUNDER.  THIS AGREEMENT CONSTITUTES, AND THE OTHER TRANSACTION
DOCUMENTS WHEN EXECUTED WILL CONSTITUTE, THE VALID AND LEGALLY BINDING
OBLIGATION OF BUYER, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS

20


--------------------------------------------------------------------------------



TERMS AND CONDITIONS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
TRANSACTION DOCUMENTS HAVE BEEN DULY AUTHORIZED BY BUYER.


(D)           NON-CONTRAVENTION.  NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
(INCLUDING THE ASSIGNMENTS AND ASSUMPTIONS REFERRED TO IN SECTION 2 ABOVE), WILL
(I) VIOLATE ANY CONSTITUTION, STATUTE, REGULATION, RULE, INJUNCTION, JUDGMENT,
ORDER, DECREE, RULING, CHARGE, OR OTHER RESTRICTION OF ANY GOVERNMENT,
GOVERNMENTAL AGENCY, OR COURT TO WHICH BUYER IS SUBJECT OR ANY PROVISION OF ITS
CHARTER OR BYLAWS OR (II) CONFLICT WITH, RESULT IN A BREACH OF, CONSTITUTE A
DEFAULT UNDER, RESULT IN THE ACCELERATION OF, CREATE IN ANY PARTY THE RIGHT TO
ACCELERATE, TERMINATE, MODIFY, OR CANCEL, OR REQUIRE ANY NOTICE UNDER ANY
AGREEMENT, CONTRACT, LEASE, LICENSE, INSTRUMENT, OR OTHER ARRANGEMENT TO WHICH
BUYER IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS ASSETS ARE
SUBJECT, EXCEPT WHERE THE VIOLATION, CONFLICT, BREACH, DEFAULT, ACCELERATION,
TERMINATION, MODIFICATION, CANCELLATION, FAILURE TO GIVE NOTICE, OR LIEN WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.  BUYER DOES NOT NEED TO GIVE ANY NOTICE TO,
MAKE ANY FILING WITH, OR OBTAIN ANY AUTHORIZATION, CONSENT, OR APPROVAL OF ANY
GOVERNMENT OR GOVERNMENTAL AGENCY IN ORDER FOR THE PARTIES TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING THE ASSIGNMENTS AND
ASSUMPTIONS REFERRED TO IN SECTION 2 ABOVE), EXCEPT WHERE THE FAILURE TO GIVE
NOTICE, TO FILE, OR TO OBTAIN ANY AUTHORIZATION, CONSENT, OR APPROVAL WOULD NOT
HAVE A MATERIAL ADVERSE EFFECT.


(E)           BROKERS’ FEES.  BUYER HAS NO LIABILITY OR OBLIGATION TO PAY ANY
FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT FOR WHICH SELLER COULD BECOME LIABLE
OR OBLIGATED.


SECTION 5.               [RESERVED]


SECTION 6.               POST-CLOSING COVENANTS.  THE PARTIES AGREE AS FOLLOWS
WITH RESPECT TO THE PERIOD FOLLOWING THE CLOSING:


(A)           GENERAL.  EACH PARTY SHALL, AT THE REQUEST OF ANY OTHER PARTY FROM
TIME TO TIME AND AT ANY TIME, WHETHER ON OR AFTER THE CLOSING DATE, AND WITHOUT
FURTHER CONSIDERATION, EXECUTE AND DELIVER SUCH DEEDS, ASSIGNMENTS, TRANSFERS,
ASSUMPTIONS, CONVEYANCES, POWERS OF ATTORNEY, RECEIPTS, ACKNOWLEDGMENTS,
ACCEPTANCES AND ASSURANCES AS MAY BE REASONABLY NECESSARY TO PROCURE FOR THE
PARTY SO REQUESTING, AND ITS SUCCESSORS AND ASSIGNS, OR FOR AIDING AND ASSISTING
IN COLLECTING AND REDUCING TO POSSESSION, ANY AND ALL OF THE ACQUIRED ASSETS, OR
FOR THE ASSUMPTION OF THE ASSUMED LIABILITIES, OR TO OTHERWISE SATISFY AND
PERFORM THE OBLIGATIONS OF THE PARTIES HEREUNDER.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, SELLER SHALL, UPON THE REQUEST OF BUYER, IN A
TIMELY MANNER ON AND AFTER THE CLOSING DATE EXECUTE AND DELIVER TO BUYER SUCH
OTHER DOCUMENTS, RELEASES, ASSIGNMENTS AND OTHER INSTRUMENTS AS MAY BE
REASONABLY REQUIRED TO EFFECTUATE COMPLETELY THE TRANSFER AND ASSIGNMENT TO
BUYER OF, AND TO VEST FULLY IN BUYER, SELLER’S RIGHTS TO, THE ACQUIRED ASSETS. 
IN FURTHERANCE OF THE FOREGOING, SELLER SHALL ACCUMULATE WEEKLY THE PROCEEDS OF
ANY ACQUIRED RECEIVABLES RECEIVED BY IT AND SUCH PROCEEDS SHALL BE REMITTED TO
BUYER NO LATER THAN THE THIRD BUSINESS DAY FOLLOWING THE LAST DAY OF THE WEEK IN
WHICH RECEIVED AND SHALL BE HELD IN TRUST FOR THE BENEFIT OF BUYER UNTIL SO
REMITTED.

21


--------------------------------------------------------------------------------



(B)           TRANSITION.  SELLER WILL NOT TAKE ANY ACTION THAT IS DESIGNED TO
OR COULD REASONABLY BE ANTICIPATED TO DISCOURAGE ANY LESSOR, LICENSOR, CUSTOMER,
SUPPLIER, OR OTHER BUSINESS ASSOCIATE OF SELLER FROM MAINTAINING THE SAME
BUSINESS RELATIONSHIPS WITH BUYER AFTER THE CLOSING AS IT MAINTAINED WITH SELLER
PRIOR TO THE CLOSING.  SELLER WILL PROMPTLY FORWARD TO BUYER ANY AMOUNTS
RECEIVED IN RESPECT OF ANY ACQUIRED RECEIVABLE.


(C)           NON-COMPETITION.


(I)            IN CONSIDERATION OF THE PURCHASE PRICE AND THE ASSUMPTION BY
BUYER OF THE ASSUMED LIABILITIES, FOR A PERIOD OF FIVE (5) YEARS FROM THE
CLOSING DATE (THE “RESTRICTED PERIOD”), SELLER AND ITS AFFILIATES SHALL NOT,
EXCEPT AS PROVIDED IN SECTION 6(C)(V), BELOW, SELL IN THE UNITED STATES OR ITS
TERRITORIES, MEXICO OR CANADA (THE “RESTRICTED TERRITORIES”) RESTRICTED PRODUCTS
TO THE RESTRICTED CUSTOMERS.


(II)           DURING THE RESTRICTED PERIOD, SELLER AND ITS AFFILIATES SHALL
NOT, DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY, (X) INDUCE OR ATTEMPT TO
INDUCE ANY CUSTOMER TO CEASE DOING RESTRICTED BUSINESS WITH BUYER OR ANY OF ITS
AFFILIATES, (Y) INDUCE OR ATTEMPT TO INDUCE ANY SUPPLIER, LICENSEE, LICENSOR,
FRANCHISEE OR OTHER BUSINESS RELATION OF BUYER OR ANY OF ITS AFFILIATES TO
TERMINATE ITS RESTRICTED BUSINESS RELATED RELATIONSHIP WITH BUYER OR SUCH
AFFILIATE OR (Z) INTERFERE WITH THE RESTRICTED BUSINESS RELATED RELATIONSHIP
BETWEEN BUYER AND/OR SUCH AFFILIATE AND ANY SUCH CUSTOMER, SUPPLIER, LICENSOR,
LICENSEE OR FRANCHISEE (INCLUDING BY MAKING ANY NEGATIVE STATEMENTS OR
COMMUNICATIONS TO SUCH CUSTOMER, SUPPLIER, LICENSOR, LICENSEE OR FRANCHISEE
ABOUT THE RESTRICTED BUSINESS OF BUYER OR SUCH AFFILIATES) WITH THE GOAL OF
DISRUPTING SUCH RESTRICTED BUSINESS RELATED RELATIONSHIP;


(III)          DURING THE RESTRICTED PERIOD, SELLER AND ITS AFFILIATES SHALL
NOT, DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY, SOLICIT, INDUCE OR CONSPIRE
WITH OR ATTEMPT TO SOLICIT, INDUCE OR CONSPIRE WITH ANY EMPLOYEE OR OFFICER OF
BUYER OR ANY OF ITS AFFILIATES TO LEAVE THE EMPLOY OF BUYER OR ANY OF ITS
AFFILIATES, OR TO COMPETE IN THE RESTRICTED BUSINESS AGAINST THE BUYER OR ANY OF
ITS AFFILIATES OR INTERFERE WITH THE EMPLOYMENT RELATIONSHIP BETWEEN BUYER OR
ANY OF ITS AFFILIATES AND ANY EMPLOYEE OR OFFICER OF BUYER OR SUCH AFFILIATE(S)
IN ANY WAY THAT IS ADVERSE TO SUCH EMPLOYMENT RELATIONSHIP;


(IV)          DURING THE RESTRICTED PERIOD, SELLER AND ITS AFFILIATES SHALL NOT
DIVERT OR ATTEMPT TO DIVERT ANY OR ALL OF THE RESTRICTED BUSINESS OF BUYER’S OR
ANY OF BUYER’S AFFILIATE’S CUSTOMERS OR SUPPLIERS FROM BUYER OR ITS AFFILIATES
IN VIOLATION OF THIS AGREEMENT OR APPLICABLE LAW (INCLUDING ANY APPLICABLE TRADE
SECRETS LAW).


(V)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, SELLER AND ITS AFFILIATES SHALL BE ENTITLED TO SELL, AND SHALL NOT BE
RESTRICTED IN ANY WAY FROM SELLING, TO ANY PERSON AND WHETHER IN THE RESTRICTED
TERRITORIES OR OTHERWISE:

(A)          NON-FRAGRANCED CANDLES AND NON-CANDLE PRODUCTS UNDER THE BRAND
NAMES STERNO®, AMBRIA® OR HANDY FUEL®;

(B)           CANDLES AND CANDLE-RELATED PRODUCTS TO CUSTOMERS OTHER THAN
WAL-MART WHERE SUCH CANDLES AND CANDLE-RELATED PRODUCTS DO NOT CONSTITUTE MORE
THAN

22


--------------------------------------------------------------------------------


10% OF THE AGGREGATE SALES BY SELLER AND/OR ITS AFFILIATES TO CUSTOMERS OTHER
THAN WAL-MART; AND

(C)           CANDLES AND CANDLE PRODUCTS SOLD TO CUSTOMERS OTHER THAN WAL-MART
UNDER THE BRAND NAME COLONIAL CANDLE™ OR ANY RELATED BRAND NAME.


(VI)          THE COVENANTS IN THIS SECTION 6(C) ARE SEVERABLE AND SEPARATE, AND
THE UNENFORCEABILITY OF ANY SPECIFIC COVENANT IN THIS SECTION 6(C) IS NOT
INTENDED BY ANY PARTY TO, AND SHALL NOT, AFFECT THE PROVISIONS OF ANY OTHER
COVENANT IN THIS SECTION 6(C).  IF ANY COURT OF COMPETENT JURISDICTION SHALL
DETERMINE THAT THE SCOPE, TIME, OR TERRITORIAL RESTRICTIONS SET FORTH IN THIS
SECTION 6(C) ARE UNREASONABLE AS APPLIED TO SELLER, THE PARTIES ACKNOWLEDGE
THEIR MUTUAL INTENTION AND AGREEMENT THAT THOSE RESTRICTIONS BE ENFORCED TO THE
FULLEST EXTENT THE COURT DEEMS REASONABLE, AND THAT THEY THEREBY SHALL BE
REFORMED TO THAT EXTENT AS APPLIED TO SELLER.


(VII)         ALL OF THE COVENANTS IN THIS SECTION 6(C) ARE INTENDED BY EACH
PARTY HERETO TO BE, AND SHALL BE CONSTRUED AS, AN AGREEMENT INDEPENDENT OF ANY
OTHER PROVISION IN THIS AGREEMENT AND THE EXISTENCE OF ANY CLAIM OR CAUSE OF
ACTION OF SELLER AGAINST BUYER, WHETHER PREDICATED ON THIS AGREEMENT OR
OTHERWISE, SHALL NOT CONSTITUTE A DEFENSE TO THE ENFORCEMENT BY BUYER OF ANY
COVENANT IN THIS SECTION 6(C).  IT IS SPECIFICALLY AGREED THAT THE TIME PERIODS
SPECIFIED IN SECTION 6(C)(I) SHALL BE COMPUTED BY EXCLUDING FROM THAT
COMPUTATION ANY TIME DURING WHICH SELLER HAS BEEN FOUND BY A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN IN VIOLATION OF ANY PROVISION OF SECTION 6(C)(I).


(VIII)        BUYER AND SELLER HEREBY AGREE THAT THIS SECTION 6(C) IS A MATERIAL
AND SUBSTANTIAL PART OF THIS AGREEMENT, AND ABSENT SELLER AGREEING TO BE BOUND
BY THIS SECTION 6(C), BUYER WOULD NOT HAVE CONSUMMATED THE ACQUISITION.


(IX)           THE PARTIES HERETO AGREE THAT MONEY DAMAGES WOULD NOT NECESSARILY
BE AN ADEQUATE REMEDY FOR ANY BREACH OF THIS SECTION 6(C).  BECAUSE OF THE
DIFFICULTY IN MEASURING THE ECONOMIC LOSSES THAT MAY BE INCURRED BY BUYER AS A
RESULT OF ANY BREACH BY SELLER OF THE COVENANTS IN THIS SECTION 6(C) AND BECAUSE
OF THE IMMEDIATE AND IRREPARABLE DAMAGE THAT COULD BE CAUSED TO BUYER FOR WHICH
IT WOULD HAVE NO OTHER ADEQUATE REMEDY, SELLER AGREES THAT BUYER MAY ENFORCE THE
PROVISIONS OF THIS SECTION 6(C) BY ANY EQUITABLE OR LEGAL MEANS, INCLUDING
SEEKING AN APPROPRIATE INJUNCTION OR RESTRAINING ORDER AGAINST SELLER IF A
BREACH OF ANY OF THOSE PROVISIONS OCCURS.  THEREFORE, IN THE EVENT OF A BREACH
OR THREATENED BREACH OF THIS SECTION 6(C), BUYER OR ITS SUCCESSORS OR ASSIGNS
MAY, IN ADDITION TO OTHER RIGHTS AND REMEDIES EXISTING IN THEIR FAVOR, APPLY TO
ANY COURT OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE AND/OR INJUNCTIVE
OR OTHER RELIEF (TEMPORARY AND/OR PERMANENT), IN ORDER TO ENFORCE, OR PREVENT
ANY VIOLATIONS OF, THE PROVISIONS HEREOF.


(X)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT:

(A)          NOTHING IN THIS AGREEMENT SHALL OR SHALL BE DEEMED TO PROHIBIT THE
RUNNING BY SELLER OR ANY OF SELLER’S AFFILIATES OF GENERAL ADVERTISEMENTS, NOT
SPECIFICALLY ADDRESSED TO BUYER OR ITS AFFILIATES, OFFERING EMPLOYMENT OR THE
HIRING OF ANY PERSON WHO RESPONDS TO ANY SUCH GENERAL ADVERTISEMENT; AND

23


--------------------------------------------------------------------------------


(B)           NEITHER SELLER NOR ANY OF ITS AFFILIATES SHALL BE RESTRICTED FROM
OWNING, AND EACH SHALL BE ENTITLED TO BE THE OWNER OF, NOT MORE THAN FIVE
PERCENT (5%) OF THE OUTSTANDING SECURITIES OF ANY CLASS OF AN ENTITY, WHETHER
ENGAGED IN THE RESTRICTED BUSINESS OR NOT, WHICH IS PUBLICLY TRADED, SO LONG AS
SELLER HAS NO ACTIVE PARTICIPATION IN THE BUSINESS OF SUCH ENTITY.

(d)           Preservation of Records.  Seller shall preserve and keep copies of
all data (to the extent not physically transferred to the Buyer at or after the
Closing, with the Memphis Facility or otherwise) related to that portion of the
Business conducted with the Acquired Assets, including customer lists, referral
sources, research and development reports, production reports, any performance
testing results on products, service and warranty records, financial and
accounting records, creative materials, advertising materials, promotional
materials, correspondence and other similar documents for a period of five (5)
years from the Closing Date and shall make such documents available to Buyer as
may be reasonably required by Buyer in connection with, among other things, the
conduct by the Buyer of the Business conducted with the Acquired Assets and
shall permit Buyer to make and keep copies of such records, at Seller’s sole
cost and expense.  In addition, Seller shall, and shall cause its Affiliates to,
preserve and keep the financial records held by it relating to the Business for
a period of three (3) years from the Closing Date and shall make such records
available to Buyer as may be reasonably required by Buyer in connection with,
among other things, the conduct by the Buyer of the Business conducted with the
Acquired Assets, any insurance claims, governmental investigations, or
securities offerings and shall permit Buyer to make and keep copies of such
records, at Buyer’s sole cost and expense.

(e)           Release of Guaranty.  Buyer will use commercially reasonable
efforts to cooperate with Seller in obtaining a release (the “Release of
Guaranty”) of the guaranty of Blyth of the obligations of Seller under the Lease
with respect to the Memphis Facility (the “Guaranty”).  Without limiting the
foregoing, as soon as practicable and, in any event, no later than thirty (30)
days from the Closing Date, Buyer shall obtain or provide to the landlord under
the Lease with respect to the Memphis Facility a letter of credit or other
credit enhancement acceptable to such landlord and Buyer as security for Buyer’s
performance under the lease and in substitution for the Guaranty.

(f)            Wal-Mart Relationship.  Seller shall cooperate with the Buyer,
and the Buyer shall cooperate with the Seller, in endeavoring to ensure that the
customer relationship, with respect to the Business only, of Seller with
Wal-Mart shall transfer to Buyer from and after the Closing.  Without limiting
the generality of the foregoing, (i) Buyer shall take reasonable steps to assure
Wal-Mart that Buyer shall be, and shall continue to be, able to service the
customer relationship with Wal-Mart including, without limitation, through the
continued maintenance and operation of the Memphis Facility and the Bentonville
Facility, supporting radio frequency identification (RFID) programs and
maintenance of existing service levels and receivables terms; and (ii) Buyer and
Seller shall cooperate in making such presentations to Wal-Mart as are necessary
or advisable to facilitate the transfer of the aforedescribed customer
relationship with Wal-Mart from Seller to Buyer, including, without limitation,
by making appropriate personnel available and providing available data to the
extent not subject to conflicting confidentiality agreements or requirements.

24


--------------------------------------------------------------------------------


(g)           Employee Matters.  No later than five (5) business days after the
Closing, Buyer shall (A) offer employment on an at-will basis, to those persons
listed in Section 6(g)(A) of the Disclosure Schedule, such offer of employment
to be on terms that are comparable to those upon which such persons were,
immediately prior to the Closing, employed by Seller including, without
limitation, as to compensation and benefits (it being understood and agreed that
the provisions of this Section 6(g) are not for the benefit of any of the
persons listed in Section 6(g)(A) of the Disclosure Schedule and shall not, and
shall not be construed to, give or vest in any of such persons any right or
entitlement to employment or continued employment or to a particular level of
compensation or benefits with or from either Seller or Buyer) and (B) make
appropriate arrangements to transition those persons set forth on Section
6(g)(A) and Section 6(g)(B) of the Disclosure Schedule who have been offered and
accepted employment with the Buyer to the payroll accounting and other human
resources systems of Buyer and to Buyer’s benefit plans. Seller agrees that,
after Closing, Buyer may, but shall not be required to, offer employment, on an
at-will basis, to those persons listed in Section 6(g)(B) of the Disclosure
Schedule.  Buyer acknowledges and agrees that, in the event that Buyer does not,
for any reason, offer employment to any of the persons listed in Section 6(g)(A)
or Section 6(g)(B) of the Disclosure Schedule, Seller may, but shall not be
required to, retain any of such persons as employees of Seller and utilize any
of such persons to provide services to Buyer pursuant to the Transition Services
Agreement, including, without limitation, services set forth on Exhibit A
thereto, in which event Buyer shall pay to Seller the consideration provided for
in, and in the manner provided in, Section 4.1 of the Transition Services
Agreement, which consideration shall be in addition to the consideration
specified in Exhibit A to the Transition Services Agreement and shall be
calculated taking into account stay bonuses or other incentives, if any, paid or
provided by Seller to any or all of such persons so retained.  Seller agrees
that any such stay bonuses or other incentives, if any, will be calculated and
determined in a manner consistent with the manner in which stay bonuses
currently set forth on Exhibit A to the Transition Services Agreement were
determined.


SECTION 7.               CONDITIONS TO OBLIGATION TO CLOSE.

(a)           Conditions to Buyer’s Obligation.  The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:


(I)            THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3 ABOVE
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES QUALIFIED BY “MATERIAL,” WHICH SHALL BE TRUE AND
CORRECT IN ALL RESPECTS) AT AND AS OF THE CLOSING DATE;


(II)           SELLER SHALL HAVE PERFORMED AND COMPLIED WITH ALL OF ITS
COVENANTS HEREUNDER IN ALL MATERIAL RESPECTS (OTHER THAN THOSE COVENANTS
CONTAINED IN SECTION 2(E) WHICH SHALL HAVE BEEN COMPLIED WITH IN ALL RESPECTS)
THROUGH THE CLOSING;


(III)          NO ACTION, SUIT, OR PROCEEDING SHALL BE PENDING BEFORE (OR THAT
COULD COME BEFORE) ANY COURT OR QUASI-JUDICIAL OR ADMINISTRATIVE AGENCY OF ANY
FEDERAL, STATE, LOCAL, OR FOREIGN JURISDICTION OR BEFORE (OR THAT COULD COME
BEFORE) ANY ARBITRATOR WHEREIN AN UNFAVORABLE INJUNCTION, JUDGMENT, ORDER,
DECREE, RULING, OR CHARGE WOULD (A) PREVENT CONSUMMATION OF ANY OF

25


--------------------------------------------------------------------------------



THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (B) CAUSE ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE RESCINDED FOLLOWING
CONSUMMATION OR (C) ADVERSELY AFFECT THE RIGHT OF BUYER TO OWN THE ACQUIRED
ASSETS (AND NO SUCH INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE SHALL
BE IN EFFECT);


(IV)          SELLER SHALL HAVE DELIVERED TO BUYER A CERTIFICATE, EXECUTED BY AN
AUTHORIZED OFFICER OF SELLER, TO THE EFFECT THAT EACH OF THE CONDITIONS
SPECIFIED ABOVE IN SECTION 7(A)(I)-(III) IS SATISFIED IN ALL RESPECTS;


(V)           THE BUYER AND THE SELLER SHALL HAVE ENTERED INTO EACH OF THE
TRANSITION SERVICES AGREEMENT, PATENT LICENSE AGREEMENT, THE OVERSTOCK INVENTORY
AGREEMENT AND THE TRADEMARK LICENSE AGREEMENT AND ALL OF THE SAME SHALL BE IN
FULL FORCE AND EFFECT;


(VI)          BUYER SHALL HAVE RECEIVED FROM COUNSEL TO SELLER AN OPINION IN
FORM AND SUBSTANCE AS SET FORTH IN EXHIBIT E ATTACHED HERETO, ADDRESSED TO BUYER
AND ON WHICH BUYER’S LENDERS SHALL BE ENTITLED TO RELY, AND DATED AS OF THE
CLOSING DATE;


(VII)         ALL ACTIONS TO BE TAKEN BY SELLER IN CONNECTION WITH CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL CERTIFICATES, OPINIONS,
INSTRUMENTS, AND OTHER DOCUMENTS REQUIRED TO EFFECT THE TRANSACTIONS
CONTEMPLATED HEREBY WILL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
BUYER;


(VIII)        SELLER SHALL HAVE OBTAINED AND DELIVERED TO BUYER A WRITTEN
CONSENT FOR THE ASSIGNMENT OF THE LEASE FOR THE MEMPHIS FACILITY (THE “LEASE
CONSENT”), IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO BUYER;


(IX)           NO DAMAGE OR DESTRUCTION OR OTHER CHANGE SHALL HAVE OCCURRED WITH
RESPECT TO ANY OF THE LEASED REAL PROPERTY OR ANY PORTION THEREOF THAT,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD MATERIALLY IMPAIR THE USE OR OCCUPANCY
OF THE LEASED REAL PROPERTY;


(X)            BUYER SHALL HAVE OBTAINED FINANCING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO IT AND ITS COUNSEL, NECESSARY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE CONDITIONS PRECEDENT TO SUCH FINANCING
SHALL HAVE BEEN SATISFIED; AND


(XI)           BUYER SHALL HAVE HAD SUBSTANTIVE DILIGENCE DISCUSSIONS WITH
WAL-MART REGARDING WAL-MART’S RELATIONSHIP WITH SELLER AND ITS CONTINUED
RELATIONSHIP WITH BUYER, AND WAL-MART SHALL NOT HAVE ADVISED BUYER THAT IT
INTENDS TO ADVERSELY CHANGE THE RELATIONSHIP BETWEEN WAL-MART, ON THE ONE HAND,
AND BUYER AND BUYER’S WAL-MART RELATIONSHIP MANAGEMENT TEAM, ON THE OTHER, FROM
THAT CURRENTLY IN EXISTENCE BETWEEN WAL-MART, ON THE ONE HAND, AND SELLER AND
SELLER’S WAL-MART RELATIONSHIP MANAGEMENT TEAM, ON THE OTHER.

Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.

(b)           Conditions to Seller’s Obligation.  The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

26


--------------------------------------------------------------------------------


(i)            the representations and warranties set forth in Section 4 above
shall be true and correct in all material respects (except for those
representations and warranties qualified by “material,” which shall be true and
correct in all respects) at and as of the Closing Date;


(II)           BUYER SHALL HAVE PERFORMED AND COMPLIED WITH ALL OF ITS COVENANTS
HEREUNDER IN ALL MATERIAL RESPECTS (OTHER THAN THOSE COVENANTS CONTAINED IN
SECTION 2(E) WHICH SHALL HAVE BEEN COMPLIED WITH IN ALL RESPECTS) THROUGH THE
CLOSING;


(III)          NO ACTION, SUIT, OR PROCEEDING SHALL BE PENDING BEFORE ANY COURT
OR QUASI-JUDICIAL OR ADMINISTRATIVE AGENCY OF ANY FEDERAL, STATE, LOCAL, OR
FOREIGN JURISDICTION OR BEFORE ANY ARBITRATOR WHEREIN AN UNFAVORABLE INJUNCTION,
JUDGMENT, ORDER, DECREE, RULING, OR CHARGE WOULD (A) PREVENT CONSUMMATION OF ANY
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (B) CAUSE ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT TO BE RESCINDED FOLLOWING
CONSUMMATION (AND NO SUCH INJUNCTION, JUDGMENT, ORDER, DECREE, RULING, OR CHARGE
SHALL BE IN EFFECT);


(IV)          BUYER SHALL HAVE DELIVERED TO SELLER A CERTIFICATE, EXECUTED BY AN
AUTHORIZED OFFICER OF BUYER, TO THE EFFECT THAT EACH OF THE CONDITIONS SPECIFIED
ABOVE IN SECTION 7(B)(I)-(III) IS SATISFIED IN ALL RESPECTS;


(V)           SELLER AND BUYER SHALL HAVE RECEIVED ALL MATERIAL AUTHORIZATIONS,
CONSENTS, AND APPROVALS OF GOVERNMENTS AND GOVERNMENTAL AGENCIES REFERRED TO IN
SECTION 3(C) AND SECTION 4(C) ABOVE;


(VI)          THE BUYER AND THE SELLER SHALL HAVE ENTERED INTO EACH OF THE
TRANSITION SERVICES AGREEMENT, PATENT LICENSE AGREEMENT, THE OVERSTOCK INVENTORY
AGREEMENT AND THE TRADEMARK LICENSE AGREEMENT AND ALL OF THE SAME SHALL BE IN
FULL FORCE AND EFFECT;


(VII)         SELLER SHALL HAVE RECEIVED FROM COUNSEL AND LOCAL COUNSEL TO BUYER
OPINIONS IN FORM AND SUBSTANCE AS SET FORTH IN EXHIBIT F ATTACHED HERETO,
ADDRESSED TO SELLER AND DATED AS OF THE CLOSING DATE;


(VIII)        ALL ACTIONS TO BE TAKEN BY BUYER IN CONNECTION WITH CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY AND ALL CERTIFICATES, OPINIONS,
INSTRUMENTS, AND OTHER DOCUMENTS REQUIRED TO EFFECT THE TRANSACTIONS
CONTEMPLATED HEREBY WILL BE REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO
SELLER;


(IX)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT, AND
ALL OTHER RELATED MATTERS, SHALL HAVE BEEN APPROVED BY THE BOARDS OF DIRECTORS
OF SELLER AND OF BLYTH; AND


(X)            BUYER SHALL HAVE PAID THE PURCHASE PRICE TO SELLER.

Seller may waive any condition specified in this Section 7(b) if it executes a
writing so stating at or prior to the Closing.


SECTION 8.               REMEDIES FOR BREACHES OF THIS AGREEMENT.

27


--------------------------------------------------------------------------------



(A)           SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL OF THE
REPRESENTATIONS AND WARRANTIES OF BUYER AND SELLER CONTAINED IN THIS AGREEMENT
SHALL SURVIVE THE CLOSING AND CONTINUE IN FULL FORCE AND EFFECT FOR A PERIOD OF
FIFTEEN MONTHS THEREAFTER; PROVIDED, HOWEVER, THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN: (I) SECTIONS 3(B), 3(D) AND 3(E) AND SECTIONS 4(B) AND
(D) SHALL SURVIVE THE CLOSING AND CONTINUE IN FULL FORCE AND EFFECT
INDEFINITELY; AND (II) SECTIONS 3(N) AND (P) SHALL SURVIVE THE CLOSING AND
CONTINUE IN FULL FORCE AND EFFECT UNTIL THE 90TH DAY FOLLOWING THE APPLICABLE
STATUTE OF LIMITATIONS.


(B)           INDEMNIFICATION PROVISIONS FOR BUYER’S BENEFIT. 


(I)            IN THE EVENT SELLER BREACHES ANY OF ITS REPRESENTATIONS,
WARRANTIES, AND COVENANTS CONTAINED IN THIS AGREEMENT, AND, PROVIDED THAT BUYER
MAKES A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST SELLER PURSUANT TO SECTIONS
8(D) AND 10(G) BELOW WITHIN THE SURVIVAL PERIOD (IF THERE IS AN APPLICABLE
SURVIVAL PERIOD PURSUANT TO SECTION 8(A) ABOVE), THEN SELLER AGREES TO INDEMNIFY
BUYER FROM AND AGAINST THE ENTIRETY OF ANY ADVERSE CONSEQUENCES BUYER MAY SUFFER
(INCLUDING ANY ADVERSE CONSEQUENCES BUYER MAY SUFFER AFTER THE END OF ANY
APPLICABLE SURVIVAL PERIOD) RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE
NATURE OF, OR CAUSED BY THE BREACH; PROVIDED, HOWEVER, THAT (A) SELLER SHALL NOT
HAVE ANY OBLIGATION TO INDEMNIFY BUYER FROM AND AGAINST ANY ADVERSE CONSEQUENCES
RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE
BREACH OF ANY REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN SECTION 3(C) OR
SECTIONS 3(F)-(U) ABOVE UNLESS AND UNTIL BUYER HAS SUFFERED ADVERSE CONSEQUENCES
BY REASON OF ALL SUCH BREACHES IN EXCESS OF A $300,000 AGGREGATE DEDUCTIBLE
(AFTER WHICH POINT SELLER WILL BE OBLIGATED ONLY TO INDEMNIFY BUYER FROM AND
AGAINST FURTHER SUCH ADVERSE CONSEQUENCES) AND (B) (OTHER THAN WITH RESPECT TO
SELLER’S REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 3(A), (B), (D),
(E), (N) AND (P) AS TO WHICH THE AGGREGATE CEILING WILL BE AN AMOUNT EQUAL TO
THE PURCHASE PRICE), THERE WILL BE A $6,000,000 AGGREGATE CEILING ON THE
OBLIGATION OF SELLER TO INDEMNIFY BUYER FROM AND AGAINST ADVERSE CONSEQUENCES
RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY
BREACHES OF THE REPRESENTATIONS AND WARRANTIES OF SELLER.


(II)           SELLER AGREES TO INDEMNIFY BUYER FROM AND AGAINST THE ENTIRETY OF
ANY ADVERSE CONSEQUENCES BUYER MAY SUFFER RESULTING FROM, ARISING OUT OF,
RELATING TO, IN THE NATURE OF, OR CAUSED BY ANY LIABILITY OF SELLER THAT IS NOT
AN ASSUMED LIABILITY, INDEFINITELY.


(C)           INDEMNIFICATION PROVISIONS FOR SELLER’S BENEFIT.


(I)            IN THE EVENT BUYER BREACHES ANY OF ITS REPRESENTATIONS,
WARRANTIES, AND COVENANTS CONTAINED IN THIS AGREEMENT, AND, PROVIDED THAT SELLER
MAKES A WRITTEN CLAIM FOR INDEMNIFICATION AGAINST BUYER PURSUANT TO SECTIONS
8(D) AND 10(G) BELOW WITHIN THE SURVIVAL PERIOD (IF THERE IS AN APPLICABLE
SURVIVAL PERIOD PURSUANT TO SECTION 8(A) ABOVE), THEN BUYER AGREES TO INDEMNIFY
SELLER FROM AND AGAINST THE ENTIRETY OF ANY ADVERSE CONSEQUENCES SUFFERED
(INCLUDING ANY ADVERSE CONSEQUENCES SUFFERED AFTER THE END OF ANY APPLICABLE
SURVIVAL PERIOD) RESULTING FROM, ARISING OUT OF, RELATING TO, IN THE NATURE OF,
OR CAUSED BY THE BREACH.


(II)           BUYER AGREES TO INDEMNIFY SELLER FROM AND AGAINST THE ENTIRETY OF
ANY ADVERSE CONSEQUENCES SUFFERED RESULTING FROM, ARISING OUT OF, RELATING TO,
IN THE NATURE OF, OR CAUSED BY ANY ASSUMED LIABILITY.

 

28


--------------------------------------------------------------------------------



(D)           LIMITATIONS.  NOTWITHSTANDING THE FOREGOING, NO INDEMNIFICATION
FOR ANY ADVERSE CONSEQUENCES SHALL BE MADE PURSUANT TO THIS SECTION 8 IF AND TO
THE EXTENT THAT SUCH ADVERSE CONSEQUENCES WERE TAKEN INTO ACCOUNT IN DETERMINING
WHETHER OR NOT ANY ADJUSTMENT WOULD BE MADE TO THE PURCHASE PRICE PURSUANT TO
SECTION 2(G) (WHETHER OR NOT ANY SUCH ADJUSTMENT WAS, IN FACT, MADE) OR THE
AMOUNT OF ANY SUCH ADJUSTMENT.


(E)           MATTERS INVOLVING THIRD PARTIES.


(I)            IF ANY THIRD PARTY NOTIFIES ANY PARTY (THE “INDEMNIFIED PARTY”)
WITH RESPECT TO ANY MATTER (A “THIRD-PARTY CLAIM”) THAT MAY GIVE RISE TO A CLAIM
FOR INDEMNIFICATION AGAINST THE OTHER PARTY (THE “INDEMNIFYING PARTY”) UNDER
THIS SECTION 8, THEN THE INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE
INDEMNIFYING PARTY THEREOF IN WRITING; PROVIDED, HOWEVER, THAT NO DELAY ON THE
PART OF THE INDEMNIFIED PARTY IN NOTIFYING THE INDEMNIFYING PARTY SHALL RELIEVE
THE INDEMNIFYING PARTY FROM ANY OBLIGATION HEREUNDER UNLESS (AND THEN SOLELY TO
THE EXTENT) THE INDEMNIFYING PARTY IS THEREBY ACTUALLY AND MATERIALLY
PREJUDICED.


(II)           THE INDEMNIFYING PARTY WILL HAVE THE RIGHT TO ASSUME THE DEFENSE
OF THE THIRD-PARTY CLAIM WITH COUNSEL OF ITS CHOICE REASONABLY SATISFACTORY TO
THE INDEMNIFIED PARTY AT ANY TIME WITHIN 15 BUSINESS DAYS AFTER THE INDEMNIFIED
PARTY HAS GIVEN NOTICE OF THE THIRD-PARTY CLAIM; PROVIDED, HOWEVER, THAT THE
INDEMNIFYING PARTY MUST CONDUCT THE DEFENSE OF THE THIRD-PARTY CLAIM ACTIVELY
AND DILIGENTLY THEREAFTER IN ORDER TO PRESERVE ITS RIGHTS IN THIS REGARD; AND
PROVIDED FURTHER THAT THE INDEMNIFIED PARTY MAY RETAIN SEPARATE CO-COUNSEL AT
ITS SOLE COST AND EXPENSE AND PARTICIPATE IN THE DEFENSE OF THE THIRD-PARTY
CLAIM.


(III)          SO LONG AS THE INDEMNIFYING PARTY HAS ASSUMED AND IS CONDUCTING
THE DEFENSE OF THE THIRD-PARTY CLAIM IN ACCORDANCE WITH SECTION 8(E)(II) ABOVE,
(A) THE INDEMNIFYING PARTY WILL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT ON OR
ENTER INTO ANY SETTLEMENT WITH RESPECT TO THE THIRD-PARTY CLAIM WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY (NOT TO BE UNREASONABLY WITHHELD)
UNLESS THE JUDGMENT OR PROPOSED SETTLEMENT INVOLVES ONLY THE PAYMENT OF MONEY
DAMAGES BY THE INDEMNIFYING PARTY AND DOES NOT IMPOSE AN INJUNCTION OR OTHER
EQUITABLE RELIEF UPON THE INDEMNIFIED PARTY AND (B) THE INDEMNIFIED PARTY WILL
NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH
RESPECT TO THE THIRD PARTY CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFYING PARTY (NOT TO BE UNREASONABLY WITHHELD).


(IV)          IN THE EVENT THE INDEMNIFYING PARTY DOES NOT ASSUME AND CONDUCT
THE DEFENSE OF THE THIRD-PARTY CLAIM IN ACCORDANCE WITH SECTION 8(E)(II) ABOVE,
HOWEVER, (A) THE INDEMNIFIED PARTY MAY DEFEND AGAINST, AND CONSENT TO THE ENTRY
OF ANY JUDGMENT ON OR ENTER INTO ANY SETTLEMENT WITH RESPECT TO, THE THIRD-PARTY
CLAIM IN ANY MANNER IT REASONABLY MAY DEEM APPROPRIATE (AND THE INDEMNIFIED
PARTY NEED NOT CONSULT WITH, OR OBTAIN ANY CONSENT FROM, THE INDEMNIFYING PARTY
IN CONNECTION THEREWITH) AND (B) THE INDEMNIFYING PARTY WILL REMAIN RESPONSIBLE
FOR ANY ADVERSE CONSEQUENCES THE INDEMNIFIED PARTY MAY SUFFER RESULTING FROM,
ARISING OUT OF, RELATING TO, IN THE NATURE OF, OR CAUSED BY THE THIRD-PARTY
CLAIM TO THE FULLEST EXTENT PROVIDED IN THIS SECTION 8.


(F)            DETERMINATION OF ADVERSE CONSEQUENCES.  INDEMNIFICATION PAYMENTS
UNDER THIS SECTION 8 SHALL BE PAID BY THE INDEMNIFYING PARTY WITHOUT REDUCTION
FOR ANY TAX BENEFITS AVAILABLE TO THE INDEMNIFIED PARTY. HOWEVER, TO THE EXTENT
THAT THE INDEMNIFIED PARTY

29


--------------------------------------------------------------------------------



RECOGNIZES TAX BENEFITS AS A RESULT OF ANY ADVERSE CONSEQUENCES, THE INDEMNIFIED
PARTY SHALL PAY THE AMOUNT OF SUCH TAX BENEFITS (BUT NOT IN EXCESS OF THE
INDEMNIFICATION PAYMENT OR PAYMENTS ACTUALLY RECEIVED FROM THE INDEMNIFYING
PARTY WITH RESPECT TO SUCH ADVERSE CONSEQUENCES) TO THE INDEMNIFYING PARTY AS
SUCH TAX BENEFITS ARE ACTUALLY RECOGNIZED BY THE INDEMNIFIED PARTY.  FOR THIS
PURPOSE, THE INDEMNIFIED PARTY SHALL BE DEEMED TO RECOGNIZE A TAX BENEFIT (“TAX
BENEFIT”) WITH RESPECT TO A TAXABLE YEAR IF, AND TO THE EXTENT THAT, THE
INDEMNIFIED PARTY’S CUMULATIVE LIABILITY FOR TAXES THROUGH THE END OF SUCH
TAXABLE YEAR, CALCULATED BY EXCLUDING ANY TAX ITEMS ATTRIBUTABLE TO THE ADVERSE
CONSEQUENCES FROM ALL TAXABLE YEARS, EXCEEDS THE INDEMNIFIED PARTY’S ACTUAL
CUMULATIVE LIABILITY FOR TAXES THROUGH THE END OF SUCH TAXABLE YEAR, CALCULATED
BY TAKING INTO ACCOUNT ANY TAX ITEMS ATTRIBUTABLE TO THE ADVERSE CONSEQUENCES
AND THE RECEIPT OF INDEMNIFICATION PAYMENT UNDER THIS SECTION 8 FOR ALL TAXABLE
YEARS (TO THE EXTENT PERMITTED BY RELEVANT TAX LAW AND TREATING SUCH TAX ITEMS
AS THE LAST ITEMS TAKEN INTO ACCOUNT FOR ANY TAXABLE YEAR).  ALL INDEMNIFICATION
PAYMENTS UNDER THIS SECTION 8 SHALL BE DEEMED ADJUSTMENTS TO THE PURCHASE PRICE.


(G)           EXCLUSIVE REMEDY.  OTHER THAN WITH RESPECT TO THE NET ASSET VALUE
ADJUSTMENT SET FORTH IN SECTION 2(G), BUYER AND SELLER ACKNOWLEDGE AND AGREE
THAT THE FOREGOING INDEMNIFICATION PROVISIONS IN THIS SECTION 8 SHALL BE THE
EXCLUSIVE REMEDY OF BUYER AND SELLER WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT; PROVIDED THAT, IN THE CASE OF FRAUD OR WILLFUL
MISREPRESENTATION OR BREACH, THE FOREGOING INDEMNIFICATION PROVISIONS SHALL NOT
BE EXCLUSIVE, BUT SHALL BE IN ADDITION TO ANY OTHER RIGHTS OR REMEDIES TO WHICH
BUYER AND SELLER OR THEIR RESPECTIVE ASSIGNS, AS THE CASE MAY BE, MAY BE
ENTITLED AT LAW OR IN EQUITY.  WITHOUT LIMITING THE GENERALITY OF THE
IMMEDIATELY PRECEDING SENTENCE, BUT SUBJECT TO THE PROVISO CONTAINED THEREIN,
BUYER AND SELLER HEREBY WAIVE ANY STATUTORY, EQUITABLE, OR COMMON LAW RIGHTS OR
REMEDIES RELATING TO ANY ENVIRONMENTAL MATTERS, INCLUDING WITHOUT LIMITATION ANY
SUCH MATTERS ARISING UNDER ANY ENVIRONMENTAL, HEALTH, AND SAFETY REQUIREMENTS
AND INCLUDING WITHOUT LIMITATION ANY ARISING UNDER CERCLA. BLYTH GUARANTY.
BLYTH, AS THE DIRECT AND BENEFICIAL OWNER OF ALL OF THE EQUITY INTERESTS OF
SELLER, HEREBY AGREES TO UNCONDITIONALLY, IRREVOCABLY AND ABSOLUTELY GUARANTY TO
BUYER AND ITS PERMITTED ASSIGNS THE PROMPT AND COMPLETE PAYMENT OF ALL AMOUNTS
OWING TO SUCH PERSON BY SELLER PURSUANT TO THIS SECTION 8. IN THE EVENT SELLER
FAILS OR REFUSES TO TIMELY PAY ANY AMOUNTS OWING BUYER (OR ITS PERMITTED
ASSIGNS) UNDER THIS SECTION 8, BUYER (OR ITS PERMITTED ASSIGNS) SHALL MAKE A
WRITTEN DEMAND UPON BLYTH AT THE ADDRESS SET FORTH ON THE SIGNATURE PAGE HERETO
TO PAY SUCH UNPAID AMOUNTS.


SECTION 9.               [RESERVED]


SECTION 10.             MISCELLANEOUS.


(A)           PRESS RELEASES AND PUBLIC ANNOUNCEMENTS.  NO PARTY SHALL ISSUE ANY
PRESS RELEASE OR PUBLIC ANNOUNCEMENT RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY; PROVIDED,
HOWEVER, THAT ANY PARTY MAY MAKE ANY PUBLIC DISCLOSURE IT BELIEVES IN GOOD FAITH
IS REQUIRED BY APPLICABLE LAW OR ANY LISTING OR TRADING AGREEMENT CONCERNING ITS
PUBLICLY TRADED SECURITIES (IN WHICH CASE THE DISCLOSING PARTY WILL ADVISE THE
OTHER PARTY PRIOR TO MAKING THE DISCLOSURE).

30


--------------------------------------------------------------------------------



(B)           NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT SHALL NOT CONFER ANY
RIGHTS OR REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.


(C)           ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING THE DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, THE CONFIDENTIALITY AGREEMENT) REFERRED TO
HEREIN) CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ANY
PRIOR UNDERSTANDINGS, AGREEMENTS, OR REPRESENTATIONS BY OR BETWEEN THE PARTIES,
WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY TO THE SUBJECT MATTER
HEREOF.


(D)           SUCCESSION AND ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES NAMED HEREIN AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS.  NO PARTY MAY ASSIGN EITHER THIS AGREEMENT OR
ANY OF ITS RIGHTS, INTERESTS, OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN
APPROVAL OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT BUYER MAY (I) ASSIGN ANY OR
ALL OF ITS RIGHTS AND INTERESTS HEREUNDER TO ONE OR MORE OF ITS AFFILIATES AND
(II) DESIGNATE ONE OR MORE OF ITS AFFILIATES TO PERFORM ITS OBLIGATIONS
HEREUNDER (IN ANY OR ALL OF WHICH CASES BUYER NONETHELESS SHALL REMAIN
RESPONSIBLE FOR THE PERFORMANCE OF ALL OF ITS OBLIGATIONS HEREUNDER) AND (III)
COLLATERALLY ASSIGN ANY OR ALL OF ITS RIGHTS AND INTERESTS HEREUNDER TO ONE OR
MORE LENDERS TO THE BUYER, INCLUDING, WITHOUT LIMITATION, WACHOVIA BANK,
NATIONAL ASSOCIATION, IN ITS CAPACITY AS AGENT (THE “AGENT”) FOR THE LENDERS
(THE “LENDERS”) FROM TIME TO TIME PARTY TO THAT CERTAIN LOAN AND SECURITY
AGREEMENT BY AND AMONG THE BUYER, THE AGENT, AND THE LENDERS AS THE SAME MAY BE
AMENDED, MODIFIED, SUPPLEMENTED, EXTENDED, RENEWED, RESTATED OR REPLACED FROM
TIME TO TIME.


(E)           PAYMENTS TO BUYER.

Seller acknowledges that Buyer has collaterally assigned to the Agent its rights
and interests (but not obligations) under this Agreement.  If Seller is required
to make a payment to Buyer, Buyer hereby directs the Seller to pay such amount
to Buyer by wire transfer in cash pursuant to the following wire transfer
instructions: to Wachovia Bank, National Association, Atlanta, Georgia, ABA No.
053-207-766, for credit to Wachovia Bank, National Association, Account No.
2000028274625 re: MVP Group International, Inc. (the “Blocked Account”), unless
another account is designated by the Buyer, in writing, after the date hereof. 
The Parties agree that amounts payable to Buyer by Seller pursuant to any right
of Buyer to indemnification under this Agreement, or pursuant to Section 2(g) of
this Agreement, may be offset by Seller against amounts payable by Buyer under
the Transition Services Agreement or the Overstock Inventory Agreement.  The
Seller agrees (i) that it shall not offset amounts payable by Buyer to it
against the proceeds of Acquired Receivables that may be received by it after
the date hereof, such proceeds of Accounts Receivable to be forwarded as
provided in Section 6(a), above and (ii) to provide reasonable notice of any
proposed set off under this Section 10(e).


(F)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS (INCLUDING BY MEANS OF ELECTRONIC TRANSMISSION), EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH TOGETHER WILL CONSTITUTE ONE AND
THE SAME INSTRUMENT.

31


--------------------------------------------------------------------------------



(G)           HEADINGS.  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE
INSERTED FOR CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


(H)           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS, AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING.  ANY NOTICE, REQUEST, DEMAND,
CLAIM, OR OTHER COMMUNICATION HEREUNDER SHALL BE DEEMED DULY GIVEN ON RECEIPT AS
SHOWN BY WRITTEN OR ELECTRONIC RECORDS AND EITHER (I) DELIVERED PERSONALLY TO
THE RECIPIENT, (II) SENT TO THE RECIPIENT BY REPUTABLE OVERNIGHT COURIER SERVICE
(CHARGES PREPAID), (III) SENT TO THE RECIPIENT BY FACSIMILE TRANSMISSION OR
ELECTRONIC MAIL, OR (IV) MAILED TO THE RECIPIENT BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED AND POSTAGE PREPAID, AND ADDRESSED TO THE
INTENDED RECIPIENT AS SET FORTH BELOW:

If to Seller:

 

Blyth, Inc.

 

 

One East Weaver Street

 

 

Greenwich, CT 06831

 

 

Attention: Michael S. Novins, Esq.

 

 

Fax: (203) 552-9168

 

 

 

Copy to:

 

Finn Dixon & Herling LLP

 

 

177 Broad Street, 15th Floor

 

 

Stamford, CT 06901-2048

 

 

Attention: Harold B. Finn III, Esq.

 

 

Fax: (203) 325-5001

 

 

 

If to Buyer:

 

MVP Group International, Inc.

 

 

1031 Le Grand Blvd.

 

 

Charleston, SC 29492

 

 

Attention:

 

 

Fax: (843) 216-8386

 

 

 

Copy to:

 

Nelson Mullins Riley & Scarborough LLP

 

 

999 Peachtree Street, NE, 14th Floor

 

 

Atlanta, GA 30309

 

 

Attention: Rusty Pickering, Esq.

 

 

Fax: (404) 817-6035

 

 

 

Copy to:

 

Wachovia Bank, National Association, as Agent

 

 

171 17th Street NW

 

 

Atlanta, GA 30363

 

 

Attention: Portfolio Manager - MVP

 

 

Fax: (404) 214-7299

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.  The copies referred to above in this
Section 10(h) shall not be required to effectively deliver notice pursuant
hereto to the Parties and the failure of any Party to provide

32


--------------------------------------------------------------------------------


such a copy or to provide a copy as provided for in the notice provision(s) of
any document, instrument or agreement executed in connection herewith, shall not
constitute a breach of this Agreement or of any such document, instrument or
agreement.


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


(J)            AMENDMENTS AND WAIVERS.  NO AMENDMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY BUYER
AND SELLER.  NO WAIVER BY ANY PARTY OF ANY PROVISION OF THE AGREEMENT OR ANY
DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR COVENANT HEREUNDER, WHETHER
INTENTIONAL OR NOT, SHALL BE VALID UNLESS THE SAME SHALL BE IN WRITING AND
SIGNED BY THE PARTY MAKING SUCH WAIVER NOR SHALL SUCH WAIVER BE DEEMED TO EXTEND
TO ANY PRIOR OR SUBSEQUENT DEFAULT, MISREPRESENTATION, OR BREACH OF WARRANTY OR
COVENANT HEREUNDER OR AFFECT IN ANY WAY ANY RIGHTS ARISING BY VIRTUE OF ANY
PRIOR OR SUBSEQUENT SUCH OCCURRENCE.


(K)           SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT THAT IS
INVALID OR UNENFORCEABLE IN ANY SITUATION IN ANY JURISDICTION SHALL NOT AFFECT
THE VALIDITY OR ENFORCEABILITY OF THE REMAINING TERMS AND PROVISIONS HEREOF OR
THE VALIDITY OR ENFORCEABILITY OF THE OFFENDING TERM OR PROVISION IN ANY OTHER
SITUATION OR IN ANY OTHER JURISDICTION.


(L)            EXPENSES.  EACH OF BUYER AND SELLER SHALL BEAR ITS OWN COSTS AND
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


(M)          CONSTRUCTION.  THE PARTIES HAVE PARTICIPATED JOINTLY IN THE
NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  IN THE EVENT AN AMBIGUITY OR
QUESTION OF INTENT OR INTERPRETATION ARISES, THIS AGREEMENT SHALL BE CONSTRUED
AS IF DRAFTED JOINTLY BY THE PARTIES AND NO PRESUMPTION OR BURDEN OF PROOF SHALL
ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY OF
THE PROVISIONS OF THIS AGREEMENT. ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL, OR
FOREIGN STATUTE OR LAW SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND
REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE.  THE
WORD “INCLUDING” SHALL MEAN INCLUDING WITHOUT LIMITATION.


(N)           INCORPORATION OF EXHIBITS AND SCHEDULES.  THE EXHIBITS AND
SCHEDULES IDENTIFIED IN THIS AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND
MADE A PART HEREOF.


(O)           CONFIDENTIALITY AGREEMENT.  THE PARTIES ACKNOWLEDGE AND AGREE THAT
(A) EACH OF THE PARTIES SHALL BE BOUND BY EACH AND ALL OF THE TERMS, PROVISIONS
AND CONDITIONS SET FORTH IN THE CONFIDENTIALITY AGREEMENT AS IF IT WERE AN
ORIGINAL PARTY THERETO, AND BY DOING SO, IT SHALL HAVE ALL OF THE RIGHTS AND
OBLIGATIONS OF A PARTY THERETO, WITH BUYER HAVING THE SAME RIGHTS AND
OBLIGATIONS AS MVP (AS DEFINED IN THE CONFIDENTIALITY AGREEMENT) AND SELLER
HAVING THE SAME RIGHTS AND OBLIGATIONS AS BLYTH (AS DEFINED IN THE
CONFIDENTIALITY AGREEMENT) AND (B) THE CONFIDENTIALITY AGREEMENT SHALL REMAIN IN
FULL FORCE AND EFFECT NOTWITHSTANDING THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS THAT ARE CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE TRANSACTIONS CONTEMPLATED HEREBY
ARE

33


--------------------------------------------------------------------------------



CONSUMMATED, BUYER SHALL BE ENTITLED TO USE, IN CONNECTION WITH THE CONDUCT OF
THE BUSINESS CONDUCTED BY BUYER WITH THE ACQUIRED ASSETS, THE CONFIDENTIAL
INFORMATION PROVIDED TO IT BY SELLER TO CONDUCT SUCH BUSINESS.  WITHOUT LIMITING
THE FOREGOING, BUYER AND SELLER ACKNOWLEDGE THAT EACH HAS HERETOFORE PROVIDED,
AND WILL HEREAFTER PROVIDE, SENSITIVE CONFIDENTIAL INFORMATION TO THE OTHER AND
THAT EACH HAS HERETOFORE GRANTED, AND WILL HEREAFTER GRANT, ACCESS TO THE
OTHER’S PERSONNEL WHO ARE CRITICAL TO THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES. ACCORDINGLY, EACH OF THE PARTIES FURTHER PROMISES AND AGREES THAT,
IN THE EVENT THAT THIS AGREEMENT IS TERMINATED FOR ANY REASON, IT WILL NOT
THEREAFTER (A) USE ANY CONFIDENTIAL INFORMATION PROVIDED TO IT BY THE OTHER
PARTY IN CONNECTION WITH THE CONDUCT OF A BUSINESS THAT IS COMPETITIVE WITH THAT
OF SUCH OTHER PARTY, OR (B) FOR A PERIOD OF THREE YEARS FROM THE DATE OF SUCH
TERMINATION, HIRE, ENGAGE AS A CONSULTANT OR OTHERWISE ENGAGE THE SERVICES OF
ANY OF THE OTHER PARTY’S EMPLOYEES (THE “ADDITIONAL ASSURANCES”). THE FOREGOING
ADDITIONAL ASSURANCES ARE INTENDED TO SUPPLEMENT THE CONFIDENTIALITY AGREEMENT
AND SHALL BE GOVERNED BY THE PROVISIONS OF SECTIONS 7, 9, 10 AND 12 OF THE
CONFIDENTIALITY AGREEMENT, WHICH ARE INCORPORATED HEREIN AND MADE A PART HEREOF.
IF THE FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION DECLARES THAT ANY
TERM OR PROVISION OF THIS SECTION 10(O) IS INVALID OR UNENFORCEABLE, THE PARTIES
AGREE THAT THE COURT MAKING THE DETERMINATION OF INVALIDITY OR UNENFORCEABILITY
SHALL HAVE THE POWER TO REDUCE THE SCOPE, DURATION, OR AREA OF THE TERM OR
PROVISION, TO DELETE SPECIFIC WORDS OR PHRASES, OR TO REPLACE ANY INVALID OR
UNENFORCEABLE TERM OR PROVISION WITH A TERM OR PROVISION THAT IS VALID AND
ENFORCEABLE AND THAT COMES CLOSEST TO EXPRESSING THE INTENTION OF THE INVALID OR
UNENFORCEABLE TERM OR PROVISION, AND THIS SECTION 10(O) SHALL BE ENFORCEABLE AS
SO MODIFIED AFTER THE EXPIRATION OF THE TIME WITHIN WHICH THE JUDGMENT MAY BE
APPEALED.

* * * * *

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

MVP GROUP INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Troy Propes

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

CANDLE CORPORATION OF AMERICA

 

 

 

 

 

By:

 

 

 

 

 

Name:

Michael Novins

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

SOLELY FOR PURPOSES OF SECTION 8(H):

 

 

 

BLYTH, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

Michael Novins

 

 

 

Title:

Vice President

 

 

 

Address:

One East Weaver Street

 

 

 

 

Greenwich, CT 06831

 

 

Signature Page to Asset Purchase Agreement


--------------------------------------------------------------------------------